Citation Nr: 0934993	
Decision Date: 09/17/09    Archive Date: 09/23/09

DOCKET NO.  99-14 716	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for a back disability, 
to include as secondary to recurrent left patellar 
subluxation, and/or entitlement to compensation for a back 
disability under the provisions of 38 U.S.C.A. § 1151.

2.  Entitlement to service connection for a right knee 
disability, to include as secondary to recurrent left 
patellar subluxation.

3.  Entitlement to service connection for a left hip 
disability, to include as secondary to recurrent left 
patellar subluxation.

4.  Entitlement to service connection for loss of bowel 
control, to include as secondary to recurrent left patellar 
subluxation, and/or entitlement to compensation for loss of 
bowel control under the provisions of 38 U.S.C.A. § 1151.

5.  Entitlement to service connection for loss of bladder 
control, to include as secondary to recurrent left patellar 
subluxation, and/or entitlement to compensation for loss of 
bladder control under the provisions of 38 U.S.C.A. § 1151.

6.  Entitlement to special monthly compensation (SMC) based 
on the loss of use of the left foot.

7.  Entitlement to SMC due to being housebound and/or in need 
of regular aid and attendance.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his son


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The Veteran had active service from February 1981 to June 
1981 and from October 1981 to January 1984.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita, Kansas, and an August 2003 rating decision of the 
VARO in St. Petersburg, Florida.  The claims folder was 
subsequently transferred to the RO in Louisville, Kentucky.

The Veteran and his son testified before the undersigned at a 
Board videoconference hearing in November 2005.  A transcript 
of that hearing has been associated with the claims folder.

In March 2006, the Board remanded the claims to the RO, via 
the Appeals Management Center (AMC) in Washington, D.C., for 
further evidentiary development.

Review of the claims folder shows that the Veteran has raised 
several new issues.  The substantive appeal dated in December 
2003 seeks specially adapted housing benefits and an 
automobile or automobile adaptive equipment.  Correspondence 
received in January 2005 raises the issue of service 
connection for hypertension and diabetes mellitus.  These 
issues have not been adjudicated by the RO.  Therefore, the 
Board refers the issues to the RO for the appropriate action.


FINDINGS OF FACT

1.  A chronic back disability was not shown in service, 
arthritis was not manifest to a compensable degree within the 
first postservice year, and the preponderance of the evidence 
establishes that no current disability of the back was caused 
or aggravated by event(s) in service or proximately due to a 
service-connected disability.

2.  A chronic right knee disability was not shown in service, 
arthritis was not manifest to a compensable degree within the 
first postservice year, and the preponderance of the evidence 
establishes that no current disability of the right knee was 
caused or aggravated by event(s) in service or proximately 
due to a service-connected disability.

3.  A chronic left hip disability was not shown in service, 
arthritis was not manifest to a compensable degree within the 
first postservice year, and the preponderance of the evidence 
establishes that no current disability of the left hip was 
caused or aggravated by event(s) in service or proximately 
due to a service-connected disability.

4.  A disability manifested by loss of bowel control was not 
shown in service, an organic disease of the nervous system 
was not manifest to a compensable degree within the first 
postservice year, and the preponderance of the evidence 
establishes that no current disability manifested by loss of 
bowel control was caused or aggravated by event(s) in service 
or proximately due to a service-connected disability.

5.  A disability manifested by loss of bladder control was 
not shown in service, an organic disease of the nervous 
system was not manifest to a compensable degree within the 
first postservice year, and the preponderance of the evidence 
establishes that no current disability manifested by loss of 
bladder control was caused or aggravated by event(s) in 
service or proximately due to a service-connected disability.

6.  The Veteran does not manifest a chronic disability of the 
back, or disability manifested by loss of bowel or bladder 
control, that is proximately caused by carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault by VA medical treatment or by an 
event not reasonably foreseeable.

7.  The competent evidence, overall, does not show that the 
Veteran's service-connected left knee, ankle and peroneal 
nerve disabilities result in loss of use of the left foot, or 
functional loss of use of the left foot.

8.  The Veteran does not have a service-connected disability 
rated 100 percent disabling and additional disabilities rated 
60 percent disabling or higher; he is not confined to his 
home; he is not blind; he is not a patient in a nursing home; 
and, as a result of service-connected disability, the Veteran 
does not need constant help with his daily activities or 
require protection from the hazards or dangers incident to 
his daily environment.


CONCLUSIONS OF LAW

1.  Service connection for a back disability is not 
warranted.  38 U.S.C.A. §§ 1131, 1137, 1151, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310, 3.358 (2008).

2.  Service connection for a right knee disability is not 
warranted.  38 U.S.C.A. §§ 1131, 1137, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2008).

3.  Service connection for a left hip disability is not 
warranted.  38 U.S.C.A. §§ 1131, 1137, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2008).

4.  Service connection for a disability manifested by loss of 
bowel control is not warranted.  38 U.S.C.A. §§ 1131, 1137, 
1151, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.310, 3.358 (2008).

5.  Service connection for a disability manifested by loss of 
bladder control is not warranted.  38 U.S.C.A. §§ 1131, 1137, 
1151, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.310, 3.358 (2008).

6.  The criteria for SMC based on loss of use of the left 
foot have not been met.  38 U.S.C.A. §§ 1114(k), 5107 (West 
2002); 38 C.F.R. §§ 3.350, 4.63 (2008).

7.  The criteria for SMC based on the need for regular aid 
and attendance of another person or on account of being 
housebound have not been met.  38 U.S.C.A. §§ 1114(l), 5107 
(West 2002); 38 C.F.R. §§ 3.351, 3.352 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

One of the matters the Board must address is which issue or 
issues are properly before it at this time.  Under 
38 U.S.C.A. § 7105(a), an appeal to the Board must be 
initiated by a notice of disagreement (NOD) and completed by 
a substantive appeal after a statement of the case (SOC) is 
furnished to the veteran.  In essence, the following sequence 
is required: There must be a decision by the RO, the veteran 
must express timely disagreement with the decision (NOD), VA 
must respond by explaining the basis for the decision to the 
veteran (SOC), and finally the veteran, after receiving 
adequate notice of the basis of the decision, must complete 
the process by stating his argument in a timely-filed 
substantive appeal.  See 38 C.F.R. §§ 20.200, 20.201, 20.202, 
and 20.203.

Over the course of the years, the Veteran has raised many 
different claims in a piecemeal fashion which has complicated 
the adjudication process.  In an Appellate Brief Presentation 
dated May 2009, the Veteran's representative listed an issue 
of entitlement to an increased rating for left ankle 
disability as a claim on appeal.  However, the Veteran 
withdrew this claim from appeal at his November 2005 hearing.  
38 C.F.R. § 20.204(b).  See Transcript of Veteran's November 
2005 Video Conference Hearing, p. 9.  Therefore, this issue 
is not currently before the Board.

The Board notes that this appeal originally included the 
issues of service connection for major depressive disorder, 
entitlement to TDIU and entitlement to Dependents' 
Educational Assistance.  However, the RO resolved these 
issues in the Veteran's favor in rating decisions dated 
December 2004 and February 2009.  Therefore, these matters 
are not currently before the Board.  See Grantham v. Brown, 
114 F.3d 1156 (Fed. Cir. 1997).

In January 2009, the RO issued an SOC on the issues of 
entitlement to earlier effective dates for the awards of 
service connection for major depressive disorder and 
entitlement to TDIU.  In a written statement received later 
that month, the Veteran indicated that he did not want to 
pursue an appeal on these matters.  Therefore, these issues 
are not currently before the Board.

Additionally, in pursuing his service connection claims on 
appeal, the Veteran has raised many different theories of 
entitlement.  With respect to the back, left hip and 
incontinence disability claims, he appears to pursue 
entitlement to service connection on direct incurrence and 
secondary service connection bases.  These theories of 
entitlement are properly before the Board at this time.  See 
Bingham v. Principi, 421 F.3d 1346, 1349 (Fed. Cir. 2005).

The Veteran has, at times, referred to his back disability, 
loss of bladder control and loss of bowel control as 
resulting from an epidural performed at a VA facility.  At an 
RO hearing in June 1998, the RO and the Veteran discussed the 
potential theories of entitlement.  See Transcript of 
Veteran's June 1998 Personal Hearing before the RO, pp. 10-
13.  The RO addressed an issue of entitlement to compensation 
under 38 U.S.C.A. § 1151 in a December 1998 rating decision 
and a June 1999 SOC.  However, the RO dropped these theories 
of entitlement from further consideration.

In June 2009, the Board informed the Veteran of the 
procedural anomaly in this case regarding his theory of 
entitlement to compensation under 38 U.S.C.A. § 1151, which 
is deemed to be properly before the Board at this time.  See 
Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The Veteran was 
provided the applicable standard of review for this theory of 
causation, and was requested to identify whether or not he 
wanted the Board to proceed with his case without further RO 
review.

In July 2009, the Veteran informed the Board that he desired 
to waive his right to have his case remanded to the RO for 
further review of his claims of entitlement to compensation 
under 38 U.S.C.A. § 1151, and to have the Board proceed with 
adjudication of his claims.

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active peacetime 
military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  
Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  Disorders diagnosed after discharge may still be 
service connected if all the evidence, including pertinent 
service records, establishes that the disorder was incurred 
in service. 38 C.F.R. § 3.303(d).

Simply put, to establish service connection, there must be: 
(1) a medical diagnosis of a current disability; (2) medical 
or, in certain cases, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Caluza v. Brown, 7 Vet. App. 
498, 506 (1995), aff'd 78 F.3d 604 (Fed. Cir. 1996).

Certain chronic diseases, such as arthritis and organic 
diseases of the nervous system, may be presumed to have been 
incurred in service if manifest to a compensable degree 
within one year from discharge from service, provided further 
that the rebuttable presumption provisions of 38 C.F.R. 
§ 3.307 are also satisfied.  38 U.S.C.A. § 1137; 38 C.F.R. 
§ 3.309(a).

Service connection may be granted, on a secondary basis, for 
a disability which is proximately due to, or the result of an 
established service-connected disorder.  38 C.F.R. § 3.310.  
Similarly, any increase in severity of a nonservice-connected 
disease or injury that is proximately due to or the result of 
a service-connected disease or injury, and not due to the 
natural progress of the nonservice-connected disease, will be 
service connected.  Allen v. Brown, 7 Vet. App. 439 (1995).  
In the latter instance, the nonservice-connected disease or 
injury is said to have been aggravated by the service-
connected disease or injury.  38 C.F.R. § 3.310.  

In cases of aggravation of a veteran's nonservice-connected 
disability by a service-connected disability, such veteran 
shall be compensated for the degree of disability over and 
above the degree of disability existing prior to the 
aggravation.  38 C.F.R. § 3.322.

Effective October 10, 2006, VA amended 38 C.F.R. § 3.310 to 
implement the decision by the United States Court of Appeals 
for Veterans Claims (Court) in Allen v. Principi, 7 Vet. App. 
439 (1995), which addressed the subject of the granting of 
service connection for the aggravation of a nonservice-
connected condition by a service-connected condition.  See 71 
Fed. Reg. 52,744-47 (Sept. 7, 2006).  The existing provision 
at 38 C.F.R. § 3.310(b) was moved to sub-section (c).  Under 
the revised section 3.310(b), the regulation provides that:

Any increase in severity of a nonservice-
connected disease or injury that is proximately 
due to or the result of a service-connected 
disease or injury, and not due to the natural 
progress of the nonservice-connected disease, 
will be service connected.  However, VA will not 
concede that a nonservice-connected disease or 
injury was aggravated by a service-connected 
disease or injury unless the baseline level of 
severity of the nonservice-connected disease or 
injury is established by medical evidence created 
before the onset of aggravation or by the 
earliest medical evidence created at any time 
between the onset of aggravation and the receipt 
of medical evidence establishing the current 
level of severity of the nonservice-connected 
disease or injury.  The rating activity will 
determine the baseline and current levels of 
severity under the Schedule for Rating 
Disabilities (38 C.F.R. part 4) and determine the 
extent of aggravation by deducting the baseline 
level of severity, as well as any increase in 
severity due to the natural progress of the 
disease, from the current level.

71 Fed. Reg. 52,744 (2006) (codified at 38 C.F.R. 
§ 3.310(b)).

The Board finds no prejudice to the Veteran in evaluating the 
aspect of the claims involving secondary service connection 
under either the old or new criteria, which came in effect in 
October 2006 to address the Allen decision.  The Board has 
reviewed this case under both Allen and the old and new 
criteria.  See generally, Kuzma v. Principi, 341 F.3d 1327 
(Fed. Cir. 2003); VAOPGCPREC 7-2003, 69 Fed. Reg. 25179 
(2004).

The Veteran also seeks compensation for disability of the 
back as well as loss of bowel and bladder control under the 
provisions of 38 U.S.C.A. § 1151.  He filed his back 
disability claim in June 1998, and his loss of bladder and 
bowel claims thereafter.  Effective October 1, 1997, the 
United States Congress amended 38 U.S.C.A. § 1151.  See 
§ 422(a) of PL 104-204.  The purpose of the amendment was, in 
effect, to overrule the United States Supreme Court decision 
in Brown v. Gardner, 115 S. Ct. 552 (1994), which held that 
no showing of negligence was necessary for recovery under 
§ 1151. In pertinent part, § 1151, as amended, reads as 
follows:

Compensation under this chapter and dependency 
and indemnity compensation under chapter 13 of 
this title shall be awarded for a qualifying 
additional disability or a qualifying death of 
a veteran in the same manner as if such 
additional disability or death were service- 
connected.  For purposes of this section, a 
disability or death is a qualifying additional 
disability or qualifying death if the 
disability or death was not the result of the 
veteran's willful misconduct and the disability 
or death was caused by hospital care, medical 
or surgical treatment, or examination furnished 
the veteran under any law administered by the 
Secretary, either by a Department employee or 
in a Department facility as defined in section 
1701(3)(A) of this title, and the proximate 
cause of the disability or death was:

(A) carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance 
of fault on the part of the Department in 
furnishing the hospital care, medical or 
surgical treatment, or examination; or

(B) an event not reasonably foreseeable.

From the plain language of the statute, it is clear that to 
establish entitlement to § 1151 benefits, all three of the 
following factors must be shown: (1) disability or additional 
disability or death, (2) that VA hospitalization, treatment, 
surgery, examination, or training was the cause of such 
disability or death, and (3) that there was an element of 
fault on the part of VA in providing the treatment, 
hospitalization, surgery, etc., or that the disability or 
death resulted from an unforeseen event.

The regulation implementing 38 U.S.C.A. § 1151, 38 C.F.R. 
§ 3.358, in pertinent part also provides that compensation 
"is not payable for the necessary consequences of medical or 
surgical treatment or examination properly administered with 
the express or implied consent of the veteran.  'Necessary 
consequences' are those which are certain to result from, or 
were intended to result from, the examination or medical or 
surgical treatment administered.  Consequences otherwise 
certain or intended to result from a treatment will not be 
considered uncertain or unintended solely because it had not 
been determined at the time consent was given whether that 
treatment would in fact be administered."  38 C.F.R. § 3.358 
(c)(3).

The provisions of 38 U.S.C.A. § 1114 specifies the rates of 
compensation payable according to the percentage of 
disability attributable for service-connected disability.  
These provisions also provide SMC at a higher rate of 
compensation for specified combinations of disability.

Under 38 U.S.C.A. § 1114(k), SMC is payable at the higher 
rate if the veteran has suffered the anatomical loss or loss 
of use of one foot.  The term "loss of use" of a foot is 
defined by 38 C.F.R. §§ 3.350(a)(2) and 4.63 as that 
condition where no effective function remains other than that 
which would be equally well served by an amputation stump at 
the site of election below the knee with use of a suitable 
prosthetic appliance.  The determination will be made on the 
basis of the actual remaining function, whether the acts of 
balance, propulsion, etc., could be accomplished equally well 
by an amputation stump with prosthesis.  

Examples under 38 C.F.R. §§ 3.350(a)(2) and 4.63 which 
constitute loss of use of a foot are extremely unfavorable 
ankylosis of the knee, or complete ankylosis of two major 
joints of an extremity, or shortening of the lower extremity 
of 3 1/2 inches or more.  Also considered as loss of use of a 
foot under 38 C.F.R. § 3.350(a)(2) is complete paralysis of 
the external popliteal (common peroneal) nerve and consequent 
foot drop, accompanied by characteristic organic changes, 
including trophic and circulatory disturbances and other 
concomitants confirmatory of complete paralysis of this 
nerve.  38 C.F.R. §§ 3.350(a)(2) and 4.63. 

Under 38 C.F.R. § 4.124a, DC 8521, complete paralysis also 
encompasses foot drop and slight droop of the first phalanges 
of all toes, an inability to dorsiflex the foot, loss of 
extension (dorsal flexion) of the proximal phalanges of the 
toes, loss of abduction of the foot, weakened adduction of 
the foot, and anesthesia covering the entire dorsum of the 
foot and toes.

Under 38 U.S.C.A. § 1114(l), SMC is payable at the higher 
rate if, as the result of service-connected disability, the 
veteran has an anatomical loss or loss of use of both feet, 
or of one hand and one foot; has blindness in both eyes with 
visual acuity of 5/200 or less; is permanently bedridden; or 
is so helpless as to be in need of regular aid and attendance 
of another person.  See also 38 C.F.R. § 3.350(b).

The following will be accorded consideration in determining 
the need for regular aid and attendance: Inability of a 
claimant to dress or undress him or herself, or to keep him 
or herself ordinarily clean and presentable; frequent need of 
adjustment of any special prosthetic or orthopedic appliances 
which by reason of the particular disability cannot be done 
without aid (this will not include the adjustment of 
appliances which normal persons would be unable to adjust 
without aid, such as supports, belts, lacing at the back, 
etc.); inability of a claimant to feed him or herself through 
loss of coordination of the upper extremities or through 
extreme weakness; inability to attend to the wants of nature; 
or incapacity, physical or mental, which requires care or 
assistance on a regular basis to protect a claimant from the 
hazards or dangers incident to his or her daily environment.  
38 C.F.R. § 3.352(a).

It is not required that all of the disabling conditions 
enumerated in 38 C.F.R. § 3.352(a) be found to exist before a 
favorable rating may be made.  The particular personal 
functions which the veteran is unable to perform should be 
considered in connection with his or her condition as a 
whole.  It is only necessary that the evidence establish that 
the veteran is so helpless as to need regular aid and 
attendance, not that there is a constant need.  See Turco v. 
Brown, 9 Vet. App. 222 (1996).  "Bedridden" will be that 
condition which, through its essential character, actually 
requires that the claimant remain in bed.  The fact that 
claimant has voluntarily taken to bed or that a physician has 
prescribed rest in bed for the greater or lesser part of the 
day to promote convalescence or cure will not suffice.  
38 C.F.R. § 3.352(a).

If the veteran does not qualify for increased benefits under 
38 U.S.C.A. § 1114(l), increased compensation benefits may 
still be payable if the veteran has a single service-
connected disability rated as 100 percent and: (1) Has 
additional service-connected disability or disabilities 
independently ratable at 60 percent, separate and distinct 
from the 100 percent service-connected disability and 
involving different anatomical segments or bodily systems, or 
(2) Is permanently housebound by reason of service-connected 
disability or disabilities.  This requirement is met when the 
veteran is substantially confined as a direct result of 
service-connected disabilities to his or her dwelling and the 
immediate premises or, if institutionalized, to the ward or 
clinical areas, and it is reasonably certain that the 
disability or disabilities and resultant confinement will 
continue throughout his or her lifetime.  38 U.S.C.A. 
§ 1114(s); 38 C.F.R. § 3.350(i).

In cases where there are conflicting statements or opinions 
from medical professionals, it is within the Board's province 
to weigh the probative value of those opinions.  In Guerrieri 
v. Brown, 4 Vet. App. 467, 470-71 (1993), the Court stated:

The probative value of medical opinion evidence 
is based on the medical expert's personal 
examination of the patient, the physician's 
knowledge and skill in analyzing the data, and 
the medical conclusion that the physician 
reaches. . . . As is true with any piece of 
evidence, the credibility and weight to be 
attached to these opinions [are] within the 
province of the adjudicators; . . .

So long as the Board provides an adequate reason or basis for 
doing so, the Board does not err by favoring one competent 
medical opinion over another.  See Owens v. Brown, 7 Vet. 
App. 429, 433 (1995). 

The VA benefits system does not favor the opinion of a VA 
examiner over a private examiner, or vice versa.  See 
38 U.S.C.A. § 5125; White v. Principi, 243 F.3d 1378, 1381 
(Fed. Cir. 2001) (declining to adopt the treating physician 
rule for adjudicating VA benefits).  Regardless of the 
source, an examination report must minimally meet the 
requirement of being sufficiently complete to be adequate for 
the purpose of adjudicating the claim.  See 38 U.S.C.A. 
§ 5125; 38 C.F.R. § 4.2.

The probative value of a medical opinion is generally based 
on the scope of the examination or review, as well as the 
relative merits of the expert's qualifications and analytical 
findings, and the probative weight of a medical opinion may 
be reduced if the examiner fails to explain the basis for an 
opinion.  See Sklar v. Brown, 5 Vet. App. 140 (1993).

A medical examiner's review of the claims folder may heighten 
the probative value of an opinion, as the claims folder 
generally contains all documents associated with a veteran's 
disability claim, including not only medical examination 
reports and service treatment records (STRs), but also 
correspondence, raw medical data, financial information, RO 
rating decisions, Notices of Disagreement, materials 
pertaining to claims for conditions not currently at issue 
and Board decisions disposing of earlier claims.  See Nieves-
Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

However, an examiner's review of the claims folder is not 
required in each case.  See Snuffer v. Gobber, 10 Vet. App. 
400, 403-04 (1997) (review of claims file not required where 
it would not change the objective and dispositive findings 
made during a medical examination); see also D'Aries v. 
Peake, 22 Vet. App. 97, 106 (2008) (holding that it is not 
necessary for a VA medical examiner to specify review of the 
claims folder where it is clear from the report that the 
examiner has done so and is familiar with the claimant's 
extensive medical history).

A significant factor to be considered for any opinion is 
based on an accurate factual predicate, regardless of whether 
the information supporting the opinion is obtained by review 
of medical records or lay reports of injury, symptoms and/or 
treatment.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. 
Cir. 2000) (examiner opinion based on accurate lay history 
deemed competent medical evidence in support of the claim); 
Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding 
that a medical opinion cannot be disregarded solely on the 
rationale that the medical opinion was based on history given 
by the veteran); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) 
(holding that the Board may reject a medical opinion based on 
an inaccurate factual basis).

Although formal rules of evidence do not apply in the VA 
benefits system, the Court has indicated that recourse to the 
Federal Rules of Evidence may be appropriate if it assists in 
the articulation of the reasons for the adjudicator's 
decision.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997).  
Within the VA benefits system, VA medical examiners and 
private physicians offering medical opinions in veterans' 
benefits cases are essentially considered expert witnesses.  
Nieves-Rodriguez, 22 Vet. App. 295 (2008).

In Nieves-Rodriguez, the Court indicated that the Federal 
Rules of Evidence for evaluating expert medical opinion 
before U.S. district courts, Fed.R.Evid. 702, are important, 
guiding factors to be used by VA adjudicators in evaluating 
the probative value of a medical opinion.  The factors 
identified in Fed.R.Evid 702 are as follows:

(1) The testimony is based upon sufficient facts 
or data; 
(2) the testimony is the product of reliable 
principles and methods; and 
(3) the expert witness has applied the principles 
and methods reliably to the facts of the case.

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 
183, 186 (1997).  Where the determinative issue involves 
medical causation or a medical diagnosis, there must be 
competent medical evidence to the effect that the claim is 
plausible; lay assertions of medical status generally do not 
constitute competent medical evidence.  Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992). 

However, lay evidence can be competent and sufficient to 
establish a diagnosis of a condition when (1) a layperson is 
competent to identify the medical condition, (e.g., a broken 
leg), (2) the layperson is reporting a contemporaneous 
medical diagnosis, or (3) lay testimony describing symptoms 
at the time supports a later diagnosis by a medical 
professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007).

In essence, lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness 
and "may provide sufficient support for a claim of service 
connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  
See also 38 C.F.R. § 3.159(a)(2).  In this regard, the United 
States Court of Appeals for Veterans Claims (Court) has 
emphasized that when a condition may be diagnosed by its 
unique and readily identifiable features, the presence of the 
disorder is not a determination "medical in nature" and is 
capable of lay observation.  In such cases, the Board is 
within its province to weigh that testimony and to make a 
credibility determination as to whether that evidence 
supports a finding of service incurrence and continuity of 
symptomatology sufficient to establish service connection.  
See Barr v. Nicholson, 21 Vet. App. 303 (2007).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Factual summary

The Veteran seeks VA compensation for disability involving 
the lower back, the right knee, and the left hip as well as 
disability manifested by symptoms of bladder and bowel 
dysfunction.  The Veteran has raised multiple, alternate 
theories as a means for substantiating his claims.  
Unfortunately, he has provided inconsistent and contradictory 
statements regarding the circumstances surrounding his 
claimed injuries as well as the onset of his acute and 
chronic symptoms.  

As addressed more fully below, the record does not contain 
any direct, documentary evidence which supports his claims.

In order to understand the Veteran's sometimes confusing 
contentions, the Board finds it necessary and instructive to 
identify the Veteran's specific contentions and theories on 
each issue before undertaking an exhaustive review of the 
evidentiary record.  

A main point of contention in this case concerns the residual 
disability stemming from a service-connected left knee injury 
on April 29, 1982.  That the event occurred is not in 
dispute.  However, the circumstances surrounding the type of 
injury (or injuries), the acute symptoms manifested, the 
treatment provided and the chronic residuals therefrom are in 
dispute.  The Veteran, in chronological order, and in his own 
words, has alternately described this event as follows:

       - having his left knee caught between two 
vehicles (VA clinical record dated April 1988); 
       - having his foot caught in between the 
bumper and radiator of a car (VA clinical record 
dated May 1988);
       - a trapping injury which rotated the knee 
(VA clinical record dated August 1988);
       - having his ankle and foot becoming caught 
between the hood of a truck and bumper, and 
experiencing a twisting injury when he fell to 
the ground (VA Compensation and Pension (C&P) 
examination in March 1991);
       - standing on the front of a 5-ton truck when 
washing it when his foot slipped, his foot 
dropped down between the bumper and radiator, and 
he fell backwards when losing his balance, and 
only recalling left knee pain at that time 
(Transcript of RO hearing in September 1991);
       - having his foot being caught between an 
ammunition sign and a radiator of a 5-ton truck, 
causing him to fall and resulting in subsequent 
injuries of the left ankle ligament and tendon 
tears, complete subluxation of the left knee, 
having his left hip pop out of joint, and causing 
outward signs of damage involving swollen and 
inflamed ankle, hip and knee joints with the left 
foot being backward (Veteran statement received 
March 1996);
       - having his foot slip when standing on a 
wet, muddy tractor injuring his left ankle, left 
knee and left hip resulting in left ankle casting 
and left knee arthroscopic surgery to remove 
"bone chips" contemporaneous in time to the 
injury (VA C&P examination dated January 1997);
       - likening the in-service injury to his left 
leg as being akin to a frog's leg being ripped 
off, only that his left leg did not totally 
separate from his body because the skin was still 
attached (Veteran statement received December 
1997);
       - having his foot being caught in between a 
bumper and radiator guard when the truck rolled 
backwards causing him to slip and pull the knee 
apart, hearing his hip pop out and back in place, 
not noticing any major damage to the left hip, 
but having chronic left hip popping thereafter 
(Veteran's testimony before the RO in June 1998);
       - falling from a tractor in service 
sustaining trauma to the left knee, left hip, and 
a severe displacement of the left ankle with the 
foot totally bent out of shape, and the hip not 
being in place but spontaneously reducing (VA C&P 
examination in September 1998);
       - having a motor vehicle back up against him 
in service with resultant subluxation of his 
entire left lower extremity damaging his hip and 
knee where his toes were turned backwards 
(Private neurology consultation report dated 
January 2001);
       - chronic left hip pain since his motor 
vehicle accident in service (February 2002 report 
from Dr. A.K.R.);
       - history of injuring his left knee and left 
hip while standing on the bumper of a 5-ton truck 
while checking the oil, having someone release 
the clutch, falling backwards and dislocating his 
left knee and left hip, having the left knee 
turned posteriorly, being rendered unconscious, 
and having a closed reduction carried out 
(December 2003 opinion from Dr. F.T.H.);
       - history of being accidentally hit by a slow 
rolling 5-ton truck, which rolled onto his left 
knee, twisted his left ankle 180 degrees from its 
normal direction, and dislocated his hip which 
immediately popped back in place (VA C&P 
examination in June 2004);
       - describing the left knee injury in service 
as causing his entire left lower extremity to 
rotate such that his toes were facing behind him, 
having passed out due to the pain, and awakening 
when a needle was being stuck in his leg (Veteran 
statement received in January 2005); and 
       - reporting left hip aching since service 
(Veteran's November 2005 testimony before the 
Board).

In it is important to note that such clear numerous 
inconsistencies in the Veteran's statements are found by the 
Board to undermine all of the Veteran's claims, not simply 
this one claim.  Simply stated, the Veteran is found by the 
Board to not be an accurate historian. 

Additionally, the Veteran alternately alleges that his low 
back as well as bowel and bladder dysfunction began in 
service, is related to multiple falls due to service-
connected left leg disability or results from a failed 
epidural injection performed by VA during removal of 
exostosis of the service-connected left proximal fibula.  

The Veteran, in chronological order, has alternately 
described this event as follows

       - first noticed sciatic neuropathy after a 
failed epidural attempt (Veteran statement 
received December 1997);
       - back disability related to epidural 
failure/mishap during procedure to remove 
exostosis from left leg and/or related to 
constant falls and injuries to the back (Veteran 
statement received in June 1998);
       - describing a failed epidural which caused a 
hot, burning sensation from the tips of his toes 
all the way up the left side of his body in which 
he described the only residual as constant low 
back pain (Veteran's testimony before the RO in 
June 1998);
       - awakening after the epidural with severe 
back pain in the lumbar area with chronic 
residuals of sense of tightness in the back with 
a single area of tenderness at the L4-5 area (VA 
C&P examination in September 1998);
       - recent onset of low back and leg pain 
without no specific trauma (Baptist Memorial 
Medical Center emergency room record dated 
January 1999);
       - attributing back pain to multiple falls 
caused by service-connected left knee disability 
(February 1999 examination report from Dr. 
J.R.A.);
       - reporting past medical history of fall two 
years previously with recent loss of bowel and 
bladder control, and denying a history of spinal 
cord injury other than falls on his back (Private 
psychiatric examination report dated January 
2001);
       - noticing bowel/bladder incontinence for the 
past two years since being in Arkansas (Private 
neurology consultation report dated January 
2001);
       - bowel and bladder dysfunction as secondary 
to injury to his back during 18 years of falls 
due to service-connected left knee disability 
(Veteran statement received in May 2002);
       - having bowel and bladder problems since 
1991 following a failed epidural attempt which 
was regained after 4 days, and chronic bowel and 
bladder problems since a fall caused by leg give-
way while working as an NSO for the PVA in 
Arkansas (Veteran statement received in May 
2002);
       - claiming back injury in 2002 where he was 
carrying files at work when his back popped (VA 
Form 21-4142 (JF)) received May 2002);
       - alleging back injury and treatment at 
Baptist Memorial Hospital in 1999 after falling 
down a flight of stairs at which point the bowel 
and bladder dysfunction required the use of 
undergarments to protect clothing (VA Form 21-
4142 (JF)) received May 2002);
       - describing the in-service left knee injury 
incident as resulting in a "bruised ... spinal 
cord" with chronic back pain thereafter (VA 
clinical record dated May 2002);
       - history of back pain since an automobile 
accident in service, when he suffered injury to 
his back and left lower extremity and 
questionable subluxation of the left hip, having 
acute back pain and bowel/bladder problems after 
an epidural injection in 1992; and another back 
injury in 1997 after falling down stairs with 
residual numbness of lower limbs and 
bowel/bladder problems (VA rehabilitation 
medicine consultation note dated June 2002);
       - history of incontinence episodes from a 
neurogenic bowel and bladder "in his last 
employment" (VA clinical record dated October 
2002);
       - the onset of bowel and bladder dysfunction 
after a fall in 1997 (VA C&P neurologic 
examination dated May 2003);
       - history of the onset of urinary leakage in 
1992, which the Veteran related to a failed 
epidural that "nicked a nerve" (VA clinical 
record dated October 2003);
       - urinary dysfunction began in 1997 (November 
2003 consultation from Dr. J.H.);
       - alleging that his bowel and bladder 
incontinence problems were directly related to 
the VA performed epidural and further agitated by 
a fall in Arkansas (Veteran's statement received 
in November 2003);
       - reporting that his "initial back injury" 
occurred in December 1997 when his knee gave way 
and he fell down a flight of steps with constant 
pain since that time (VA clinical record dated 
December 2003);
       - history of bowel and bladder incontinence 
since 1997, after a fall (VA C&P examination in 
June 2004);
       - attributing bowel and bladder problems to 
constant falls over a 20-year period (Veteran 
statement received January 2005);
       - having approximately 9 falls since service 
which severely injured his back and required him 
to seek medical attention (Veteran's November 
2005 testimony before the Board); and 
       - history of the onset of bowel and bladder 
problems in 1992 (VA clinical record dated 
January 2006).

The Board finds that, even before the Veteran's contentions 
are evaluated against the evidentiary record, it is clear 
that the Veteran's own contentions are contradictory and 
internally inconsistent overall.  This is clearly a factor 
which undermines the overall credibility of the Veteran's 
contentions and the probative value of his descriptions 
regarding the circumstances of injury and onset of symptoms.  

On review of the documentary evidence, the Veteran had his 
first period of active service from February 1981 to June 
1981.  In pertinent part, the Veteran's service treatment 
records (STRs) document that he was seen on April 6-7, 1981 
due to low back pain caused by a fall from his bunk.  
Examination was significant only for point tenderness.  A 
neurologic evaluation was unremarkable, and X-ray examination 
of the lumbar spine showed no significant abnormalities.  The 
Veteran was assessed with low back pain (LBP).

On May 21, 1981, the Veteran sought treatment for lower 
thoracic and LBP of two days' duration.  He reported 
intermittent symptoms since his injury during basic training, 
but denied radicular (RAD) symptoms (sx).  He also denied 
bowel and bladder (B/Bl) dysfunction.  He attributed his 
current symptoms to strenuous lifting of washing machines.  
Examination was significant only for tenderness at the left 
posterior superior iliac spine (PSIS) and the left lumbar 
facets.  The examiner provided an assessment of lumbar facet 
dysfunction.

On June 8, 1981, the Veteran presented to the physical 
therapy clinic with complaint of left knee pain of three 
days' duration after stepping in a hole.  An X-ray 
examination demonstrated an osteochondroma of the proximal 
fibula.

On his initial VA Compensation and Pension (C&P) examination 
in August 1981, the Veteran primarily described symptoms of 
left knee pain and swelling upon prolonged walking or 
standing.  Physical examination resulted in a diagnosis of 
osteochondroma of the left fibula.

The Veteran had his second period of active service from 
October 1981 to January 1984.  On an August 1981 enlistment 
examination, the Veteran denied a history of swollen or 
painful joints, urination or rectal abnormalities, arthritis, 
rheumatism, bursitis, lameness, recurrent low back pain, 
"trick" or locked knee, foot trouble, neuritis, and 
paralysis.  The Veteran did report a history of left leg 
fracture and pelvic problem at the age of 8, and injuring his 
left leg during his first period of active service.  Physical 
examination disclosed no physical abnormalities except for 
moderate, asymptomatic pes planus.

On February 10, 1982, the Veteran presented to the dispensary 
with complaint of left knee pain "(trailer hitch, fell on 
knee)" of one day's duration.  Examination resulted in an 
impression of soft tissue edema/contusion.  He was seen on 
two subsequent occasions later that month for continuing left 
knee pain, and an impression of bone spur of the left lateral 
fibula was provided.

On April 29, 1982, the Veteran was seen for a left knee 
injury which occurred while jumping off the back of a 5-ton 
truck.  The Veteran described having caught his foot on the 
truck, falling, twisting his left knee inward, hearing a 
sharp popping sound, and having sharp pain.  An orthopedic 
referral described the Veteran as having a large effusion 
with an inability to extend and externally rotate the leg.  
The Veteran was assessed with left knee patella subluxation 
with hemathrosis treated with aspiration, cast application, 
and temporary profile.  (Notably, an Inpatient Treatment 
Record Cover Sheet inadvertently reflects a diagnosis 
pertaining to the right knee which is clearly in error).

Thereafter, the Veteran underwent physical therapy for his 
left knee injury.  Notably, a June 1982 treatment record 
included the Veteran's description of falling from a 5-ton 
truck catching his lower leg between the bumper and back of 
truck body.  The Veteran's complaints focused on left knee 
joint line pain with swelling, popping and buckling.  
Examinations indicated diagnoses of status post left patella 
subluxation and left anterior cruciate laxity.

On March 2, 1983, the Veteran presented to the dispensary 
with complaint of LBP of one days' duration, after lifting a 
wall locker.  Examination was significant for loss of range 
of motion (LROM) due to pain.  The examiner provided a 
diagnosis of pulled muscle.

On March 7, 1983, the Veteran was treated for right foot pain 
of three days' duration eventually assessed as a right ankle 
strain.

On April 20, 1983, the Veteran was treated for a right ankle 
inversion.

Thereafter, the Veteran was seen for continued complaint of 
left knee pain with X-ray examination demonstrating a left 
fibular proximal osteochondroma.

On VA examination in March 1984, the Veteran described a 
history of left patella subluxation resulting in numbness in 
his left toes and pain in the left knee area.  He described 
current symptoms of left knee swelling and toe numbness when 
walking more than two miles.  Physical examination 
demonstrated no physical or sensory abnormalities, although 
the Veteran experienced some tenderness with pressure on the 
left patella.  X-ray examination demonstrated a bony 
exostosis extending laterally from the left proximal fibular.  
The examiner offered a diagnosis of left proximal fibula and 
bony fragments posterior to the left patella, possibly 
associated with prior left subluxation.

In pertinent part, the Veteran's subsequent VA clinical 
records reflect his report of symptoms of left knee pain and 
locking with numbness of the left foot.  An electromyography 
(EMG) evaluation in June 1988, to investigate possible 
peroneal nerve impairment, returned electrophysiological 
findings within normal limits.  A September 1988 VA clinical 
record noted a diagnosis of degenerative joint disease (DJD) 
of the right knee, which was clearly in error as the finding 
of exostosis was deemed to have been found in the right knee.

At an RO hearing in December 1989, the Veteran described 
episodes of left knee locking which caused him to lose his 
balance and fall.  He usually fell forwards, and attempted to 
break his falls by grabbing a hold of a nearby support.  He 
further described an area of numbness extending right below 
his left knee to his foot.

In December 1990, the Veteran filed a claim of service 
connection for left ankle disability secondary to service-
connected left knee disability.  He alleged that his left 
ankle was injured due to an episode of left leg give-way.  VA 
clinical records in December 1990 reflected treatment for 
left ankle sprain which he attributed to a fall caused by 
left leg give-way. 

On VA C&P examination in March 1991, the Veteran described 
the initial left knee injury as having his ankle and foot 
becoming caught between the hood of a truck and bumper, and 
experiencing a twisting injury when he fell to the ground.  
He injured his left ankle in 1990 when his left knee locked 
while descending stairs.  Physical examination resulted in 
diagnoses of a classical story for old anterior cruciate 
ligament evulsion (probably a bony avulsion) which probably 
resulted in minimal anterior cruciate ligament (ACL) laxity, 
chronic and symptomatic loose bodies in the knee which should 
be removed arthroscopically, osteochondroma of the fibula 
resulting in irritation of the common peroneal nerve during 
aggressive physical therapy, and chronic left ankle sprain 
probable avulsion of both anterior fibula and the calcaneal 
fibula ligament.

Several lay statements, received in July 1991, attested to 
witnessing the Veteran as having left leg limp and stiffness 
with episodes of "complete" left leg locking.  

VA clinical records in August 1991 reflect that the Veteran 
underwent an arthroscopic procedure of the left knee with 
free body (FB) excision.  The anesthesia records reflect that 
an L3-L4 spinal was attempted without success.  An anesthesia 
consent form, signed by the Veteran, noted that the attendant 
risks involved, and expected results, potentially involved 
infection, bleeding, nerve damage and need for further 
surgery.  

The post-anesthetic notes noted that there were no unusual 
events, and "[n]o immediate post-op comp[lications."

An August 23, 1991 VA orthopedic consultation noted that the 
Veteran's pain was much improved.  It was noted that the 
Veteran had exostosis of the left fibula which caused lateral 
foot numbness that required further surgery.  

At an RO hearing in September 1991, the Veteran testified to 
left knee symptoms of pain, swelling, popping sensation, and 
instability with constant numbness of the lower leg and left 
foot.  He stated that his left leg numbness had been present 
since service, and his treating physicians attributed these 
symptoms as being caused by his fibular abnormality which was 
affecting his peroneal nerve.  He had a recent arthroscopic 
surgery, and used a cane and knee brace.  He also testified 
to left ankle pain and popping symptoms.  The Veteran 
described his initial left knee injury as being caused when 
standing on the front of a 5-ton truck when washing it when 
his foot slipped, his foot dropped down between the bumper 
and radiator, and he fell backwards when losing his balance.  
He could only recall having left knee pain at that time.

In November 1991, the Veteran was noted to have excellent 
results from his left knee surgery.

VA clinical records in December 1991 reflect that the Veteran 
underwent surgical excision of osteochondroma from the left 
proximal fibula.  The procedure was performed under general 
endotracheal anesthesia (GET).  No complications were 
reported.

At an RO hearing in May 1992, the Veteran testified to being 
unable to walk without the assistance of crutches.  He was 
not in constant pain, but had pain below the knee with use.  
He had one or two instances of knee give-way per month.  He 
stated that the excision of the osteochondroma had resolved 
his leg numbness.  He further reported left ankle popping.

On VA C&P examination in June 1992, the Veteran described his 
left knee injury in service as having his foot slip between a 
bumper and radiator, and falling off the front of the truck 
twisting the left knee.  Since his recent surgeries, he 
described continual left knee swelling especially with 
prolonged standing.  He further complained of left knee 
looseness, especially in the mediolateral plane.  

Physical examination demonstrated a fair amount of laxity in 
the left knee, and pain in the area just distal to the left 
lateral malleolus.  The examiner stated that there were 
essentially no abnormalities in the right knee.

In November 1994, the Veteran was hospitalized at VA for 
treatment of alcohol and cannabis dependence.  It was 
reported that, in August 1994, he was the victim of a car 
jacking which resulted in 57 sutures of the scalp, headaches 
and decreased memory.  He had had a period of brief 
unconsciousness.  The Veteran described continued memory 
problems which resolved over the course of hospitalization 
with sobriety.

A January 1996 VA C&P examination indicated diagnoses of 
grade I left ankle sprain (a reference to "right" ankle 
sprain was clearly erroneous) and chondromalacia of the left 
patella with patellofemoral syndrome.  In March 1996, the 
examiner opined that it was very common to have an ankle 
injury from a fall due to knee instability, and that the 
Veteran's left ankle injury was probably secondary to a fall 
associated with the Veteran dislocating his left knee cap. 

In a statement received in March 1996, the Veteran alleged 
that his in-service left knee injury involved his foot being 
caught between an ammunition sign and a radiator of a 5-ton 
truck, causing him to fall and resulting in subsequent 
injuries of the left ankle ligament and tendon tears, 
complete subluxation of the left knee, and having his left 
hip pop out of joint.  He stated that "[a]t the time of the 
injury, the only outward sign of damage was severe pain, the 
ankle, hip and knee joints were very swollen and inflamed and 
the left foot was backward."  He alleged that, as a result 
of that accident and subsequent falls caused by constant 
recurrent subluxation and locking of the service-connected 
left knee, he suffered from arthritis in the hip and "other 
joints" which at times was incapacitating.

In August 1996, the Veteran underwent reconstruction of the 
lateral ligament of the left ankle with peroneus brevis tendo 
AKA Evans procedure at Winona Memorial Hospital.

On VA C&P examination in September 1996, the Veteran alleged 
that this in-service twisting injury to the knee also 
involved a dislocation of his hip.  He reported that, after 
the fall, the hip came back into socket on its own.  Physical 
examination of the left hip showed reduced motion when 
compared to the right, but radiographs revealed no evidence 
of cartilage height loss.  The examiner provided the 
following opinion:

My impression and plan of this patient is he may 
well have had an injury to his left knee 
resulting in ACL insufficiency and instability, 
and multiple falls could likely cause trouble 
with his ankles.  The hip, although I think it is 
unlikely that he completely dislocated his hip 
and it reduced on its own, but he may have 
subluxed it and caused a significant 
cartilaginous injury that has not yet shown up as 
arthritis but is definitely causing some 
decreased range of motion...

On VA C&P examination in January 1997, the Veteran described 
injuring his left ankle, left knee and left hip in service 
when standing on a wet, muddy tractor and having his foot 
slip.  He described that initially, acutely, he underwent 
left knee arthroscopic surgery to remove "bone chips."  He 
also stated that his left ankle was casted at the time.  

On physical examination, the Veteran complained of left hip 
popping which, on examination, the examiner stated was not 
associated with the hip joint.  Otherwise, the left hip 
showed full, painless range of motion.  An X-ray examination 
demonstrated persistent narrowing of the medial joint spaces 
of both knees with bilateral lateral subluxation of the 
patellae.

An April 1997 statement from Dr. N.H.L., indicated treatment 
of the Veteran for problems with his ankle, knees and left 
hip beginning in July 1996.

In a December 1997 statement, the Veteran described a "near 
death experience" when his leg gave way and caused him to 
fall off a 10-story building.  The time frame for this 
incident is not clear.  The Veteran also likened the in-
service injury to his left leg as being akin to a frog's leg 
being ripped off, only that his left leg did not totally 
separate from his body because the skin was still attached.  
He further described being denied employment because 
potential employers had witnessed him falling down the 
stairs, or in the hallway, after his interview.

In another statement received in December 1997, the Veteran 
made the following statement regarding the onset and etiology 
of his sciatic neuropathy:

I really first noticed this following the failed 
epidural attempt when the VA removed the 
exostosis and spinal fluid that leaked down my 
back at the site of the injection for the 
epidermal.  Immediately I was given anesthesia in 
my fluid bag so I would not feel the epidural 
needle coming out and would not be able to ask 
questions.  Check the medical records of the 
surgery, this incident should have been reported 
in there as well under surgery given December 
1991.

In a statement received in June 1998, the Veteran attributed 
a current disability of the back to "(Epidural 
failure/mishap during procedure to remove exostosis from left 
leg) and/or related to constant falls and injuries to the 
back."  

In another statement received in June 1998, the Veteran 
described receiving VA treatment on several occasions for his 
lower extremities and his back due to constant falls and 
injuries.

At an RO hearing in June 1998, the Veteran described left 
foot drop which required a conscious effort to hold up.  His 
surgery corrected his left ankle instability, but he 
described almost no movement of the left ankle beyond 5 
degrees of movement in plantar and dorsiflexion.  With 
respect to his left knee, he described subluxations with 
constant falls.  He had approximately three to four instances 
of left knee give-way per month.  

With respect to his left hip, the Veteran described having 
his foot being caught in between a bumper and radiator guard 
when the truck rolled backwards.  This caused him to slip 
with the foot remaining in the bumper.  An attached 
ammunition sign caught him behind the knee, and had the 
effect of pulling the knee apart.  When he hit the ground, he 
heard his hip pop back in place.  He further testified that 
"[a]nd from that time, I, - I'd not-, I didn't really notice 
that there was any major damage to that.  But as the years go 
on, I've noticed more and more constant pain and, a popping 
sensation in that hip."  He later stated that he had 
continuity of left hip popping sensation since service.

With respect to his back disability, the Veteran testified 
that VA physicians performed a failed epidural when removing 
his service-connected exostosis of the left leg.  He recalled 
that the epidural caused a hot, burning sensation from the 
tips of his toes all the way up the left side of his body, 
and he felt a hot fluid leaking from his back.  At that time, 
a physician "grabbed the bag," put a substance in the bag, 
and he almost immediately went under anesthesia.  Upon 
awakening, he had noticed a fire sensation in his hips, veins 
or nerves.  Upon questioning physicians, he was informed that 
the epidural did not take and that regular anesthesia had to 
be used.  When asked about the specific current disability he 
attributed to the epidural, the Veteran only described 
constant low back pain.  However, he also felt that his back 
disability was also caused or aggravated by constant falls 
due to service-connected disability.

With respect to the right knee, the Veteran attributed his 
right knee disability to a gait impairment caused by service-
connected disability.

On VA C&P examination in September 1998, the Veteran 
described falling from a tractor in service sustaining trauma 
to the left knee, left hip, and a severe displacement of the 
left ankle.  He described the foot being bent totally out of 
place, and had the impression that the hip was not in place.  
However, he stated that the hip spontaneously reduced and he 
was able to straighten the left foot.  The Veteran described 
having low back and thoracic pain in service, due to lifting 
or carrying a wall locker.  He stated that, following an 
epidural performed by VA, he awoke with severe back pain in 
the lumbar area and had experienced a constant sense of 
tightness in the back with a single area of tenderness at the 
L4-5 area.  Following physical and X-ray examination, the 
examiner provided the following impressions and opinion:

IMPRESSION:

1.  Degenerative arthritis, right ankle.
2.  Degenerative arthritis, left ankle.
3.  Left knee degenerative arthritis.
4.  Left and right knee laxity, anterior cruciate 
ligament.
5.  Slight laxity, medial and lateral collateral 
ligaments.  (R&L)
6.  Low back pain, postural, lumbosacral strain, 
recurrent, body habitus.
7.  Left hip pain, etiology not established.

The findings present in both ankles are capable 
of producing local pain at the level that the 
patient describes it, and would be aggravated by 
prolonged standing and any effort to do rapid 
movements with the lower extremities.  The 
patient's body habitus plays a great part in the 
difficulty he is having with his joints, as far 
as promulgating his symptoms regardless as to 
etiology.  In my opinion, the right knee 
condition is not secondary to the left knee 
condition.  The findings here suggest lateral 
placement of the patella, which is a structural 
or developmental variation aggravated by 
hyperextension and valgus.

I am unable to relate the patient's low back 
condition in its present state as being secondary 
to an epidural and/or the left knee condition.

The etiology of the left hip remains obscure.  
The neurologic residuals in the left leg are 
sequelae from the removal of the exostosis.

A January 1999 emergency room visitation at Baptist Memorial 
Medical Center, which resulted in a diagnosis of back and leg 
pain with possible herniated lumbar disc, reflected the 
following history provided by the Veteran:

THIS PATIENT IS A 36-YEAR-OLD MALE WHO PRESENTS 
TO THE EMERGENCY ROOM DEPARTMENT COMPLAINING OF 
LOWER BACK PAIN AND LEFT LEG PAIN AND NUMBNESS IN 
HIS LEFT FOO[T] AND LEG.  THE PATIENT, SINCE AN 
INJURY IN 1991, HAS HAD SOME NUMBNESS TO THE LEFT 
LATERAL LOWER LEG AREA.  HE STATES, OVER THE LAST 
COUPLE OF DAYS, HE HAS DEVELOPED PAIN IN HIS 
LOWER BACK AND HAS DEVELOPED PAIN IN THE 
POSTERIOR THIG[H] AREA AND NUMBNESS TO HIS ENTIRE 
LEFT FOOT.  THE PATIENT HAS HAD NO SPECIFIC 
TRAUMA."

A January 1999 MRI report of the lumbar spine, which also 
noted complaint of loss of continence, reflected a normal 
examination for the Veteran's age.

A February 1999 statement from Dr. J.R.A., states as follows:

[The Veteran] came back to the office on 2/26/99.  
He seems to be doing better.  He says that his 
leg feels like it is back to his usual.  He still 
gets an occasional sharp pain in his back, and 
when he does he even gets a little burning down 
into his groin or some spasm in his left hip.  
All this seems to be doing fairly well at this 
point.  He did get his knee brace checked and 
they are going to make some improvements on that 
that I think may help his leg and foot some more.  
He feels like Naprosyn and the Flexeril did help 
him quite a bit, so I don't think I am going to 
do anything else at this point.  He does say that 
he feels like some of his back injury is due to 
some of the falls that he takes due to his bad 
knee, which is service connected.  Naturally I 
would agree that multiple falls is bad for your 
back, and may be part of what has aggravated it.  
I will just seem him back as needed.

In March 1999, the Veteran indicated that the opinion from 
Dr. J.R.A. found that the cumulative affects of his falls was 
"at least as likely as not" the cause or contributory cause 
of his back pain and associated neurological problems.

A January 2001 private psychiatric examination report 
included the following history reported by the Veteran:

Past Medical Hx:  Fall two yrs ago - loss 
recently of bowel & bladder control.

A January 2001 private neurology consultation included the 
following history provided by the Veteran:

[The Veteran] is a 38 year old right handed white 
male who says that in 1983 when he was in the 
service he had a motor vehicle back up against 
him and he subsequently subluxated his entire 
left lower extremity damaging his hip and knee 
where his toes were turned backwards.  He has had 
multiple repairs but as a result of this he has 
chronic low back pain.  He has noticed for the 
past two years since he was in Arkansas, that he 
has been having bowel/bladder incontinence and it 
is not clear if this is progressive.

The January 2001 private neurology consultation report from 
Dr. A.K.R., further indicated the Veteran's denial of a 
history of spinal cord injury other than falls on his back.  
Physical examination was significant for the Veteran being 
morbidly obese with some give-way weakness of his left hip 
extensor and knee extensor.  The examiner had difficulty in 
eliciting pre-masseteric and abdominal perception.  The 
examiner provided an impression of chronic low back pain and 
bowel/bladder incontinence and left lower extremity weakness 
due to trauma.  

A February 2001 report from Dr. A.K.R. noted that a magnetic 
resonance imaging (MRI) scan of the lumbar spine only showed 
mild degenerative changes.  The Veteran reported chronic left 
hip pain since his motor vehicle accident in service.  
Overall, the examiner could not find anything that could 
explain his bowel/bladder incontinence.  Notably, the Veteran 
was noted to be quite annoyed that a cause for his symptoms 
could not be found.

In March 2001, the Veteran submitted a claim of service 
connection for bowel and bladder dysfunction secondary to 
service-connected disabilities.

In May 2002, the Veteran attributed his back pain as well as 
bowel and bladder dysfunction as secondary to injury to his 
back during 18 years of falls due to service-connected left 
knee disability.

In another statement received in May 2002, the Veteran 
reported having bowel and bladder problems since 1991 
following a failed epidural attempt which was regained after 
4 days, and chronic bowel and bladder problems since a fall 
caused by leg give-way while working as an NSO for the PVA in 
Arkansas.

On a (VA Form 21-4142 (JF) (Authorization and Consent to 
Release Information to the Department of Veterans Affairs 
(VA)) received in May 2002, the Veteran indicated that he 
sought treatment at Baptist Community Hospital in May 2002 
for the following injury:

I was at work while carrying files my back popped 
loudly and I was unable to catch my breath and 
was very dizzy.  I went to ER and was given pain 
medication and medicine for muscle spasms.  
Although I was still in a great deal of pain I 
went back to work the following day.

In an additional VA Form 21-4142 (JF) for Baptist Memorial 
Hospital received in May 2002, the Veteran described the 
following injury and treatment in 1999:

I was treated in the E.R. following a fall down a 
flight of steps injuring my back again but this 
time it affected both lower extremities in that I 
was numb down both legs.  I was told to rest and 
given medications and was off work for five days 
and had to get Dr. to O.K. return to work.  This 
is when the bowel and bladder control got to the 
point I found it necessary to start wearing 
undergarments to protect my clothing.

A May 2002 VA clinical record included the following history 
regarding the Veteran's in-service left knee injury:

[The Veteran] had a fall in 1983 while on active 
duty, stating that he "bruised his spinal cord."  
He has had chronic back pain, chronic ankle and 
knee problems since then, bowel and bladder 
incontinence, and splash-control problems.

A June 2002 VA rehabilitation medicine consultation noted the 
Veteran's history of back pain since an automobile accident 
in service, when he suffered injury to his back and left 
lower extremity (LLE) and questionable subluxation of the 
left hip.  He had acute back pain and bowel/bladder problems 
after an epidural injection in 1992 which had subsided in 5 
days.  He had another back injury in 1997 after falling down 
stairs with residual numbness of the lower limbs and 
bowel/bladder problems.  The examiner provided an impression 
of chronic low back pain and left lower extremity pain 
aggravated by degenerative joint disease and mechanical 
factors.

A September 2002 VA clinical record reflects that the Veteran 
was fitted for a neoprene hinged brace for his left knee.  
This brace was adjusted to prevent hyperextension of the 
knee.  In October 2002, the Veteran incurred a twisting 
injury to the left ankle resulting in a Jones fracture of the 
left foot and an ankle sprain with a previous avulsion 
fracture evident.  He was placed in a short cast until 
November 2002.  Another October 2002 VA clinical record noted 
the Veteran's history of incontinence episodes from a 
neurogenic bowel and bladder "in his last employment."

The Veteran claimed entitlement to SMC for loss of use of the 
left foot in November 2002.  He referred to his October 2002 
left foot injury as being caused by a fall.

In March 2003, the Veteran underwent a Limited Vocational 
Evaluation conducted by Morning Wind, Inc.  At that time, the 
Veteran stated that he felt capable of working full-time in a 
sedentary employment, but that he preferred a job making at 
least $25,000.  He lived in his brother's garage which had 
been converted into an apartment.  He had a driver's license, 
but no vehicle.  His hobbies included working on cars during 
his leisure time.  He knew how to pay bills, clean the house 
and buy groceries.  However, he indicated only being able to 
microwave foods.  He felt capable of working independently, 
but had limited stamina and could stand for no more than an 
hour at a time.

On VA C&P psychiatric examination in April 2003, the Veteran 
reported being intermittently suicidal, and had been 
frustrated with being fired from work and being unable to 
find employment.  His financial problems were exacerbated by 
child support payment obligations.  

Mental status examination did not suggest any significant 
problems with either attention, concentration, recent memory 
or remote memory.  The examiner opined that the Veteran 
"clearly has the capacity to complete activities of daily 
living."  The Veteran was diagnosed with major depressive 
disorder, and alcohol dependence by history.  The Veteran was 
deemed competent to manage his financial matters.

On VA C&P neurologic examination in May 2003, the Veteran 
alleged that, after a fall in 1997, he began developing bowel 
and bladder dysfunction.  The examiner noted an inconsistency 
in the Veteran's description of symptoms, ranging from not 
knowing of having an incident, to having very little warning 
before having to use the bathroom, or having up to two 
minutes warning to avoid accidents.  He also stated that he 
had numbness around the rectum, penis and scrotum and 
sometimes the entire groin was numb.  

Overall, the examiner noted that the Veteran's "stories seem 
a bit unclear."  Examination demonstrated normal eversion, 
inversion, dorsiflexion, plantar flexion and extensor 
hallucis longus (EHL) motor strength.  The examiner provided 
the following diagnoses:

DIAGNOSES:
1.  Left peroneal nerve sensory neuropathy.
2.  No clear case of bowel or bladder problems.
3.  His story is inconsistent and the examination 
is also extremely inconsistent.  I do not see a 
neurological cause for his presumed 
symptomatology.

A May 2003 VA C&P orthopedic examination found that the 
Veteran's left ankle demonstrated an approximate 50 percent 
loss of range of motion due to pain, but that there was no 
weakness, fatigue or incoordination.  The examiner estimated 
an approximate 30 percent loss of left knee motion due to 
pain which was not associated with weakness, fatigue or 
incoordination.  The left knee had good stability.  The 
Veteran's functional limitations were described as no 
squatting, no climbing, and no prolonged standing for more 
than half an hour without a rest.  Based upon examination, 
the following diagnoses and opinion were provided:

My diagnoses therefore are,
1.  Patellar dislocation, by history of left 
knee.
2.  Loose body of left knee.
3.  Chondromalacia of left knee.
4.  Arthritis of the left knee.
5.  Evidence of chronic lateral sprain of the 
left ankle.

I think, it is likely as not that the patient's 
left knee and left ankle injury and necessity of 
surgery are service related.  I think, his right 
knee also is secondary to having difficulty with 
his left knee and ankle and has given chronic 
ligamentous sprain.

An October 2003 VA clinical consultation reflected the 
Veteran's reported history of the onset of urinary leakage in 
1992, which the Veteran related to a failed epidural which 
"nicked a nerve."  He was referred for a urology 
consultation.  An additional VA clinical record in October 
2003 noted a past medical history of traumatic arthritis.

A November 2003 consultation from Dr. J.H. noted the 
Veteran's report of stress and urge incontinence components 
which, according to the Veteran, started after a fall in 1997 
and became progressively worse.  Dr. J.H. provided an 
assessment of urinary retention which is most likely 
secondary to some neurogenic bladder components.

In a statement received in November 2003, the Veteran 
reported that Dr. J.H., had opined that his bowel and bladder 
incontinence problems were directly related to the VA 
performed epidural and further agitated by a fall in 
Arkansas.  He argued his entitlement to SMC based on the need 
for aid and attendance as his urinary incontinence required 
self-catheterization.

A December 2003 private examination report noted that the 
Veteran walked with the aid of a cane and had a broad-based 
gait.  Examination was significant for full left knee 
extension, negative drawer sign, atrophy involving the left 
calf, weakness involving the left quadriceps and abductor 
when compared to the right, diminished strength in the 
dorsiflexors of the left foot, and diminished flexion and 
extension of the left ankle.

A December 2003 examination report from Dr. F.H., found that 
the Veteran was unable to lift less than 10 pounds on an 
occasional basis due to instability and lower extremity 
weakness.  The Veteran's maximum ability to stand or sit was 
less than 2 hours.  The Veteran could only sit for 10 minutes 
before changing position, could not stand for any length of 
time before changing position, and had to walk around every 
30 minutes for 5 minute durations.  The Veteran required the 
opportunity to shift positions at will, and sometimes needed 
to lie down at unpredictable intervals due to an atonic 
bladder and fecal incontinence which required self-
catheterization.  The medical findings which supported the 
limitations include left knee instability, left quadricep 
weakness, left hip abduction weakness, limited ankle motion 
and bowel and bladder incontinence.

The December 2003 report from Dr. F.H., also found that the 
Veteran had no capacity to twist, bend, stoop, crouch, climb 
stairs or climb ladders, and that physical functions of 
reaching, handling, feeling and pushing were affected due to 
instability of balance and difficulty shifting weight for 
gross activities.  It was noted that hazards needed to be 
avoided due to the incontinence as well as ambulatory 
instability.  The examiner stated that the Veteran needed a 
cane to walk to compensate for his weak left hip abductor, 
and that kneeling, crawling and balancing would be difficult 
due to the left leg problems.

A December 2003 VA clinical record noted the Veteran's 
history that his "initial back injury" occurred December 
1997 when his right knee gave way and he fell down a flight 
of steps with constant pain since that time.

A December 2003 opinion from Dr. F.T.H. reflected the 
Veteran's past medical history of injuring his left knee and 
left hip while "standing on the bumper of the truck checking 
the oil with the hood raised (5-ton truck) when someone 
released the clutch and he fell backwards dislocating his 
left knee and left hip."  The injury was said to have 
"ripped" and turned the left knee around posteriorly, that 
the Veteran had been rendered unconscious, and a closed 
reduction was carried out.  In 1997, the Veteran reportedly 
fell down some stairs due to his "knee and back problems" 
resulting in a spinal cord injury.  He further had a history 
of having his car hijacked, being beaten in the head, and 
having 70-something sutures placed in his head.  

The examiner provided diagnoses of status-post dislocated 
left hip with subsequent arthritis, status post dislocated 
knee with vascular and peroneal nerve injury of the left leg, 
and status post ankle fractures and weakness of the left 
ankle which were deemed the direct results from the 1983 
accident.  Additional diagnoses of neurogenic bladder 
secondary to spinal cord injury, chronic depression and 
posttraumatic stress disorder were deemed attributable to the 
direct result of injuries sustained in the 1983 accident.  
The examiner further attributed diagnoses of secondary 
diabetes and exogenous obesity as indirect results of the 
1983 injury.

A VA C&P examination in June 2004 noted the Veteran's history 
of bowel and bladder incontinence since 1997, after a fall.  
It was noted that the Veteran had been diagnosed with an 
atonic bladder.  Based on this history, the examiner provided 
opinion that the Veteran's bowel and bladder incontinence 
originated from a spinal cord disorder at the lower part of 
the spine which was likely due to a fall back in 1997.

On VA psychiatric examination in June 2004, the Veteran 
primarily reported problems with depression, anxiety, 
irritability, lack of energy and lack of motivation to do 
anything.  Mental status examination showed the Veteran to be 
fully oriented with no evidence of deficit in attention, 
concentration or memory.  His thoughts were logical and goal-
oriented.  The Veteran was diagnosed with moderate, recurrent 
major depressive disorder without psychotic features, panic 
disorder without agoraphobia, and alcohol dependence in full 
remission.

A VA C&P orthopedic examination in June 2004 noted the 
Veteran's history of being accidentally hit by a slow rolling 
5-ton truck, which rolled into his left knee and twisted his 
left ankle 180 degrees from its normal direction.  The 
Veteran also recalled dislocating his hip, but that it 
immediately popped back in place.  The examiner found that 
the Veteran's left knee demonstrated flexion from 0 to 90 
degrees with no medial or lateral instability.  The anterior 
and posterior drawer signs were negative.  The left ankle had 
plantar flexion limited to 25 degrees, and dorsiflexion 
limited to 10-15.  The Veteran could laterally rotate the 
ankle without any difficulties, but rotation was somewhat 
diminished.  

In a statement received in August 2004, the Veteran described 
his pain and depression as being overwhelming at times, and 
severe on a daily basis.  He indicated that he required his 
son's help to adjust his TENS unit as he could not reach the 
necessary places.

A VA C&P orthopedic examination in August 2004 found that the 
Veteran's left knee demonstrated motion from 0 to 130 degrees 
which was stable to varus and valgus.  No effusion was 
present.  The Veteran's left lower extremity demonstrated 
normal strength except for 4/5 EHL strength.  The left ankle 
demonstrated about 5 degrees of dorsiflexion and 35 degrees 
of plantar flexion.  The Veteran was described as having a 
foot drop.  X-ray examinations were conducted of the 
Veteran's lumbar spine, knees, pelvis, left hip, knees and 
ankles, and those results were interpreted as normal.

Following review of the claims folder and X-ray examinations, 
the examiner found no signs of pathology in the right knee at 
all, and none which could be attributable to the service-
connected left knee or ankle.  

With regard to the left hip, the examiner also found no signs 
of pathology which could be related to the claimed injury in 
service.  Notably, the examiner noted that it was not 
believed that the Veteran dislocated his left hip at the time 
of the in-service accident noting (1) that any such hip 
dislocation would require reduction by another individual to 
get the hip back in place and (2) that there were no 
radiographic signs of trauma to the left hip joint.

With regard to the lumbar spine, the examiner did not find 
any ongoing evidence of arthritis or lumbar pathology.

With regard to the neurogenic bladder, the examiner noted a 
diagnosis of neurogenic bladder, but found no conceivable way 
to relate such a diagnosis to the injury which occurred 
during service.

In a statement received in January 2005, the Veteran 
described that his left knee injury in service caused his 
entire left lower extremity to rotate such that his toes were 
facing behind him.  He stated that he passed out due to the 
pain, and awoke when a needle was being stuck in his leg.  
The Veteran attributed his bowel and bladder problems to 
constant falls over a 20-year period.  He also reported a 
recent fall which caused injury to his left shoulder.

A March 2005 report from Dr. F.H., noted that the Veteran was 
ambulatory but had severe limitations due to physical and 
mental impairments.  

A July 2005 independent living assessment conducted by the 
Counseling Resource Center noted that the Veteran drove 
independently and had reliable transportation in the form of 
a new truck.  He described having numbness and tingling of 
the left leg which prevented him from standing or walking for 
prolonged periods of time.  He could not climb, run or lift 
heavy objects.  He was not able to drive a manual 
transmission vehicle, but his truck was an automatic allowing 
him to drive without difficulty for short periods of time.  
He described being capable of performing all aspects of daily 
living activities.

At a videoconference hearing before the Board in November 
2005, the Veteran testified to approximately 9 falls since 
service which severely injured his back and required him to 
seek medical attention.  He noted that he was a big man, 
weighing 308 pounds, which exacerbated the situation.  

With respect to his left hip, he testified to left hip aching 
since service.  With respect to his bowel and bladder 
dysfunction, he argued that this disability was secondary to 
his back disability which, in turn, was secondary to his 
service-connected leg disability.

The Veteran further testified to having very little 
functional use of his left lower extremity.  He reported that 
his left leg had a tendency to hyperextend, which caused him 
to fall down.  His walking was limited to one block, and he 
used both a cane and brace to assist in ambulation.  He also 
referred to having severe arthritis in the left hip.

In January 2006, the Veteran presented to the emergency room 
at Jennie Stuart Medical Center complaining of arm, neck and 
back pain from an assault and/or falling in a ditch while 
trying to walk to the hospital.  He was using a cane to 
ambulate.  However, it was noted that the Veteran "refused 
to go to xray in w/c [wheelchair] and insists on walking.  
Unable to reason with pt. at this time.  C/O right leg and 
ankle pain but ambulating without difficulty to area."  The 
Veteran was discharged to home in an ambulatory condition.

The Veteran was hospitalized at VA in January and February 
2006 based upon a diagnosis of bipolar disorder, manic 
episode, severe with psychotic features.  He reported an 
escalation of family problems, including being kicked out of 
his son's house.  He had been off medications for a few days.  
He reported abusing cannabis and alcohol in order to control 
his anxiety and depression.  He was independently living in a 
rented apartment.  It was noted that he could not walk well 
without a cane due to problems with his left leg and knee.  
He reported the onset of bowel and bladder problems in 1992, 
which required him to wear diapers.

A physical evaluation indicated that the Veteran did not have 
a physical or mental impairment that increased the risk of 
harm to self or others.  His ability to walk was described as 
severely limited or non-existent as he could not bear his own 
weight.  A functional assessment indicated that the Veteran 
had a weak lower extremity requiring use of a wheelchair.  He 
had no impairment of ADLs such as eating, grooming, bathing, 
dressing, toileting, ambulation, mobility, bladder or bowel 
management, or transfers.  

On January 30, 2006, he was observed pacing in the hallway 
without his wheelchair "WITH NO NOTED DIFFICULTIES AT THIS 
TIME."  On discharge, he was given a wheelchair for his own 
use.

A February 2006 VA nursing note included the Veteran's report 
of receiving two traffic tickets for fallings asleep behind 
the wheel which he related to his medications.

Service connection/compensation claims

As reflected above, the record contains a conflict regarding 
the Veteran's own stated history of injuries, and the onset 
of acute and chronic symptoms.  After a review of the entire 
evidentiary record, the Board finds that the Veteran's 
contentions on appeal regarding a left hip injury in service, 
having multiple falls due to service-connected disability, 
and having the onset of severe back pain with bowel and 
bladder dysfunction following spinal anesthesia in 1991 are 
entirely inconsistent with the documentary evidence of 
record.  Furthermore, the Veteran's credibility regarding 
these issues is so undermined as to render his statements 
totally unreliable and offering no probative value to this 
case.

The Veteran attributes his back, left hip and bowel and 
bladder dysfunction to injuries resulting from a slip and 
fall injury in April 1982, which provides the basis for his 
award of service connection for left knee disability and a 
secondarily related left ankle disability.  His description 
as to how the injury occurred has considerably changed over 
the years.

For example, the Veteran's STRs describe a twisting injury to 
the left knee which occurred when the Veteran jumped off the 
"back" of a 5-ton truck, and had his foot get caught.  The 
Veteran's description of this accident in the subsequent 
years describes additional involvement of a car hood, 
radiator, ammunition sign, one moving vehicle, two vehicles, 
and actually being hit by another vehicle.  The Veteran has 
alternately recalled that he was washing the vehicle 
(September 1991 RO testimony) or checking the oil (December 
2003 opinion from Dr. F.T.H.).  He has alternatively claimed 
he fell when his foot slipped on a wet surface (January 2007 
VA C&P examination report), that the truck rolled backwards 
causing him to fall (June 1998 testimony), that a motor 
vehicle had backed up against him (January 2001 private 
neurology consultation), or that he was accidentally hit by a 
slow rolling 5-ton truck (June 2004 VA C&P examination).

As reflected above, the Veteran's statement regarding the 
circumstances of the actual injury cannot be reconciled in 
any meaningful way, even when considering the vagaries of 
memory due to lapse of time.  Quite simply, some of the 
allegations made by the Veteran in pursuit of these claims 
are clearly false, which provides a basis to impeach his 
overall testimony and statements of record regarding all 
claims before the Board.  

The Board further notes that the falsity of testimony and 
statements is demonstrated with regard to the claims of 
injury and onset of acute and chronic symptomatology.  For 
example, the Veteran's STRs reflect only treatment for left 
knee disability at the time of the accident.  However, the 
Veteran now claims he incurred a left hip disability and a 
bruised spinal cord as well in April 1982.

It is important to understand that the Veteran's credibility 
in this case in particularly important as the Veteran claims 
that many of his problems are the result of falls caused by a 
service connected disability.  This is essentially a factual 
determination based on the Veteran's statements and records. 

Clearly, the Veteran's STRs do not document a left hip injury 
in April 1982, as currently claimed.  In testimony before the 
RO in 1991, the Veteran recalled only having left knee pain 
at the time of the injury.  He subsequently alleged that his 
left hip joint popped out of joint and self-reduced at the 
time of the April 1982 injury causing outward signs of damage 
involving swelling and inflammation of the left hip joint, 
and recalled that his left foot had rotated backwards 
(Veteran's statement received in May 1996).  He later changed 
his recollections as having his hip popping at the time of 
the April 1982 injury, and not "really notic[ing]" any 
major damage except for chronic left hip popping (Veteran's 
June 1998 testimony).  He later stated that he had had 
chronic left hip pain since that accident (February 2002 
report from Dr. A.K.R.).  He later stated that the April 1982 
accident had rendered him unconscious and that he did not 
awake until a needle was stuck in his leg (Veteran statement 
received January 2005).

In addition to the fact that the STRs do not document any 
"outward signs" of left hip damage in April 1982, rotation 
of the left foot 180 degrees or that he arrived for treatment 
unconscious, VA examiners in September 1996 and June 2004 
determined that it was medically improbable that the 
Veteran's left hip had dislocated as claimed, noting that a 
reduction would require assistance by another individual.  
The June 2004 VA examiner further indicated that X-ray 
examination disclosed no radiographic evidence of trauma to 
the left hip joint.

Again, the Board must note that the Veteran's various 
statements regarding his claimed left hip injury and 
continuity of symptomatology can only reconciled by finding 
that some of his statements are not correct.

Furthermore, the Veteran's STRs also do not document a low 
back injury in April 1982, as currently claimed.  The history 
of this claimed disability is also inconsistent.  Again, the 
Veteran testified in 1991 that he only recalled having left 
knee pain at the time of the injury.  He now claims that he 
bruised his spinal cord in the April 1982 accident and has 
had chronic back pain since then (VA clinical record dated 
May 2002).  He later described being involved in a motor 
vehicle accident in service which resulted in a back injury 
(VA rehabilitation medicine consultation dated June 2002).  
He later stated that his "initial" back injury occurred in 
1997 (VA clinical record dated December 2003).  He later 
related his current back disability to approximately 9 falls 
since his discharge from service which required him to seek 
medical attention (November 2005 testimony before the Board).  

Additionally, the Veteran refers to having an injury where he 
fell off a 10-story building (time frame not specified) 
and/or down a flight of stairs (in either 1997 or 1999) 
(Veteran statements dated December 1997; VA rehabilitation 
medicine consultation noted dated June 2002); VA C&P 
examination report dated May 2003).

In addition to the fact that the STRs do not document any 
back injury or bruising of the spinal cord in April 1982, or 
describe the Veteran as being in a motor vehicle accident, 
the evidentiary record does not corroborate the Veteran's 
contentions of obtaining treatment for 9 falling injuries to 
the back as claimed, there is no treatment record for the 
alleged 10-story falling injury or the 1997/1999, other than 
one emergency room treatment record at Baptist Hospital in 
1999.  

Notably, the Veteran's description of the circumstances of 
his 1999 treatment at Baptist, and the actual treatment 
record description of injury, is quite instructive as to the 
credibility problems in this case.  In his VA Form 21-4142 
(JF) cited above, the Veteran claimed:

I was treated in the E.R. following a fall down a 
flight of steps injuring my back again but this 
time it affected both lower extremities in that I 
was numb down both legs.

(emphasis added).

The actual emergency room record from Baptist Memorial 
Hospital, however, states as follows:

THIS PATIENT IS A 36-YEAR-OLD MALE WHO PRESENTS 
TO THE EMERGENCY ROOM DEPARTMENT COMPLAINING OF 
LOWER BACK PAIN AND LEFT LEG PAIN AND NUMBNESS IN 
HIS LEFT FOO[T] AND LEG.  THE PATIENT, SINCE AN 
INJURY IN 1991, HAS HAD SOME NUMBNESS TO THE LEFT 
LATERAL LOWER LEG AREA.  HE STATES, OVER THE LAST 
COUPLE OF DAYS, HE HAS DEVELOPED PAIN IN HIS 
LOWER BACK AND HAS DEVELOPED PAIN IN THE 
POSTERIOR THIG[H] AREA AND NUMBNESS TO HIS ENTIRE 
LEFT FOOT.  THE PATIENT HAS HAD NO SPECIFIC 
TRAUMA."

(emphasis added).

Clearly, the Veteran's current recollection of this event is 
entirely inconsistent with what he reported to the emergency 
room personnel in January 1999.  The Veteran's January 1999 
statement, which was made spontaneously while under duress 
and in the context of seeking appropriate medical care, 
certainly bears the indicia of greater reliability in this 
case.  See Lilly's An Introduction to the Law of Evidence, 
2nd Ed. (1987), pp. 245- 46 (many state jurisdictions, 
including the federal judiciary and Federal Rule 803(4), 
expand the hearsay exception for physical conditions to 
include statements of past physical condition on the rational 
that statements made to physicians for purposes of diagnosis 
and treatment are exceptionally trustworthy since the 
declarant has a strong motive to tell the truth in order to 
receive proper care).  See generally Rucker v. Brown, 10 Vet. 
App. 67, 73 (1997) (observing that although formal rules of 
evidence do not apply before the Board, recourse to the 
Federal Rules of Evidence may be appropriate if it assists in 
the articulation of the reasons for the Board's decision).

Moreover, the Board also observes that VA physicians have 
questioned the reliability of the history provided by the 
Veteran.  For example, a VA C&P examiner in May 2003 stated 
that the Veteran's "story is inconsistent and the 
examination is also extremely inconsistent."  In August 
2005, a VA clinician discussed with Veteran that a 
differential diagnosis of malingering had been considered as 
his presentation was not congruent with the severity of the 
reported subjective symptoms and other indicators of possible 
malingering.

In sum, the Board finds that the Veteran's current 
contentions are internally inconsistent and irreconcilable 
with his statements earlier in time with regard to the extent 
of his injury and symptoms in service and thereafter.  The 
Board, therefore, rejects the Veteran's contentions on appeal 
to the extent that they are not consistent and corroborated 
by the actual documentary evidence of record.  It is not 
simply that the evidence of records does not support these 
claims but (overall) are found to provide evidence against 
his claims. 

The medical evidence may be summarized as follows: the 
Veteran's STRs reflect that the Veteran was briefly treated 
for back pain on two occasions during his first period of 
service, but he denied recurrent back pain and a chronic low 
back disability was not found upon entry into his second 
period of active service in October 1981; the Veteran 
incurred a twisting injury to the left knee in April 1982 
with no involvement of the left hip or back; and Veteran was 
briefly treated for a pulled back muscle in March 1983.

Post-service, the record first reflects the Veteran report of 
left hip pain in March 1996, which is more than 12 years 
after his discharge from service.  He later complained of his 
other disabilities.  The United States Court of Appeals for 
the Federal Circuit has determined that a substantial a lapse 
of time between separation from service and post-service 
treatment for the claimed disorder is a factor for 
consideration in deciding a service connection claim.  Maxson 
v. Gober, 230 F.3rd 1330, 1333 (Fed. Cir. 2000).

Overall, the STRs and post-service medical records do not 
lend support to the Veteran's allegations of in service 
injuries with continuity of symptomatology thereafter, 
actually providing evidence against such a finding. 

Furthermore, there is no credible competent evidence that 
arthritis of the left hip or back, or that any organic 
disease of the nervous system potentially related to bladder 
and bowel incontinence, was manifest in the first postservice 
year.  As such, the presumptive provisions of 38 C.F.R. 
§§ 3.307 and 3.309 do not apply.

The record does contain conflicting opinions as to whether 
the Veteran manifests residual disability of the left hip, 
back and loss of bladder or bowel dysfunction as a result of 
in service injury, as secondary to service-connected 
disability, or VA spinal anesthesia.  On review of the entire 
evidentiary record and these medical opinions, the Board 
finds that the Veteran's current symptoms of disability 
involving the left hip, back, right knee and loss of bladder 
and bowel control first became chronic many years after 
service, are not related to a period of active service, were 
not caused or aggravated by service-connected disability, and 
are not attributable to VA treatment.

The medical opinions which support the Veteran's claims are 
simply based on an inaccurate factual history by the Veteran 
or not supported by any rationale.  As noted above, 
significant factors to be considered in analyzing opinions is 
whether the opinion is based upon sufficient facts or data, 
whether the opinion is the product of reliable principles and 
methods, and whether the examiner has applied the principles 
and methods reliably to the facts of the case.  See 
Fed.R.Evid. 702

For example, a VA C&P examiner in September 1996 determined 
that it was "unlikely" that the Veteran completely 
dislocated his left hip during the 1982 falling injury, but 
stated that the Veteran may have subluxed the hip causing a 
significant cartilaginous injury which was resulting in some 
current decreased range of motion.  This opinion is premised 
on the fact that the Veteran in fact subluxed his left hip in 
1982, which is not demonstrated in the STRs or consistent 
with the overall evidentiary record.  As the Board rejects 
the Veteran's allegation of left hip injury as described, the 
September 1996 VA C&P examiner's opinion is entitled to no 
probative value.  Reonal, 5 Vet. App. 458, 461 (1993).

A February 1999 statement from Dr. J.R.A., stated that he 
agreed with the Veteran that having "multiple falls is bad 
[for the Veteran's] back, and may be a part of what has 
aggravated it."  To the extent this statement constitutes an 
opinion, it holds no probative value in this case.  The Board 
rejects the Veteran's contentions that he has incurred 
multiple falls to the back as a result of service-connected 
disability.  Thus, this opinion does not support the claim.  
Reonal, 5 Vet. App. 458, 461 (1993).

A January 2001 private neurology consultation reflected the 
Veteran's report of subluxating his entire left lower 
extremity in "1983" when "a motor vehicle backed up 
against him," and "has had multiple repairs but as a result 
of this he has chronic low back pain."  

The Board first observes that it appears that this examiner 
is merely reciting a history provided by the Veteran, and not 
actually providing a medical opinion as to the etiology of 
low back pain.  As such, it has no probative value.  See 
LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  To the extent 
it may be construed as an opinion, the Board rejects the 
factual premise that the Veteran subluxed his entire left 
lower extremity as a result of a motor vehicle backing up 
against him as it is a lay history not consistent with the 
evidentiary record.  Reonal, 5 Vet. App. 458, 461 (1993).  
Furthermore, there is no explanation as to why "multiple 
repairs" led to chronic low back pain.  See Stefl v. 
Nicholson, 21 Vet. App. 120, 124 (2007).  Thus, this opinion 
does not support the claim.

A January 2001 statement from Dr. A.K.R., provided an 
impression of chronic low back pain and bowel/bladder 
incontinence and left lower extremity weakness "due to 
trauma."  The only trauma noted in this examination report 
consisted of the Veteran's denial of a history of spinal cord 
injury "other than falls on his back."  The Board rejects 
the Veteran's contentions that he has incurred multiple falls 
to the back as a result of service-connected disability, and 
that the Veteran injured his back in the April 1982 accident.  
Thus, this opinion does not support the claim.  Reonal, 5 
Vet. App. at 461.

The Board further notes that any probative value that could 
be assigned to Dr. A.K.R.'s January 2001 statement was 
essentially retracted in his February 2001 report.  At that 
time, Dr. A.K.R., had reviewed MRI findings of the lumbar 
spine which only showed mild degenerative changes, and Dr. 
A.K.R., informed the Veteran that no cause for the claimed 
bowel and bladder incontinence could be found.  In fact, Dr. 
A.K.R. essentially provided opinion that a spinal cord injury 
was not demonstrated based upon MRI examination results, 
which provides further evidence against this claim.

A May 2002 VA clinical record, cited above, clearly reflects 
a transcription of the Veteran's reported history with no 
further analysis.  Thus, this clinical record notation does 
not constitute competent evidence supportive of the claim.  
LeShore, 8 Vet. App. at 409.

A June 2002 VA rehabilitation medicine consultation reflected 
an impression of chronic low back pain and left lower 
extremity pain aggravated by degenerative joint disease and 
mechanical factors.  To the extent it may be construed as an 
opinion, the Board notes that the "mechanical factors" are 
not clearly delineated or explained.  See Stefl, 21 Vet. App. 
at 124.  Thus, this "opinion" offers little probative value 
to this case.

A May 2003 VA C&P examiner thought that the Veteran 
manifested a chronic ligamentous right knee sprain which was 
secondary to having difficulty with the service-connected 
left knee and ankle.  The examiner, however, did not provide 
any further rationale explaining the basis for the opinion.  
This opinion does hold some probative value, but such value 
is reduced by a lack of further clarification or reasoning.

An October 2003 VA clinical record indicated an impression of 
traumatic arthritis.  This assessment does not refer to any 
X-ray findings nor identify the joint or joints involved.  
Thus, this assessment offers little probative value to this 
case.

A November 2003 report from Dr. J.H., reiterated the 
Veteran's history of stress and urge component incontinence 
which started after a fall in 1997, "according to the 
Veteran."  This examiner provided an assessment of urinary 
retention most likely secondary to some neurogenic bladder 
components.  The Veteran interprets this examination report 
as constituting an opinion that his bowel and bladder 
problems were "directly related" to the VA performed 
epidural and further agitated by a falling injury.  The Board 
disagrees.  The examiner is clearly reiterating a history as 
told by the Veteran without making any specific etiology 
opinion, other than a neurogenic bladder component not linked 
to any specific cause.  This examination report does not 
constitute competent evidence supportive of the claim.  
LeShore, 8 Vet. App. at 409.

Similarly, a December 2003 VA clinical record merely 
reiterates the Veteran's claimed history of a back injury in 
1997 caused by an instance of left leg give-way without 
further medical comment.  This clinical record does not 
constitute competent evidence supportive of the claim as it 
merely reiterates the story being told by the Veteran.  
LeShore, 8 Vet. App. at 409.

A December 2003 opinion from Dr. F.T.H., attributed a 
diagnosis of status post dislocated hip with subsequent 
arthritis as a direct result of the "1983" accident.  A 
diagnosis of neurogenic bladder was deemed attributable as 
secondary to a spinal cord injury in a "1983" accident in 
service.  This examination report clearly relies on the 
Veteran's history of dislocating his left hip, being rendered 
unconscious, and having a closed reduction take place.  It 
also relies on the Veteran's claimed history of a falling 
injury in 1997 when he fell down the stairs due to knee and 
back problems.  

Similar to the above, the opinion from Dr. F.T.H. is premised 
on a factual basis of claimed injury and treatment which has 
been rejected by the Board.  There is no credible evidence 
that the Veteran dislocated his left hip, that a closed 
reduction took place, or that the Veteran had been rendered 
unconscious.  Furthermore, it is unclear how the examiner 
arrived at a diagnosis of left hip arthritis as X-ray 
examination does not appear to have been conducted, and the 
X-ray results of record have all been interpreted as showing 
no evidence of arthritis.  Moreover, the examiner did not 
reference any current findings supporting a diagnosis of a 
spinal cord injury.  This opinion holds little, if any, 
probative value as it is based on an inaccurate factual 
history and the conclusions reached are not supported by any 
rationale or actual clinical findings.

A June 2004 VA C&P examination reflected the Veteran's 
history of bowel and bladder incontinence since a falling 
injury in 1997.  Based on this history, the examiner opined 
that the Veteran's bowel and bladder incontinence originated 
from a spinal cord injury at the lower part of the spine 
which was likely due to a fall back in 1997.  The Board 
rejects the Veteran's history of incurring a back injury in 
1997 as secondary to service-connected left leg give-way.  
Additionally, the Board notes that the examiner did not 
reference any current findings supporting a diagnosis of a 
spinal cord injury.  This opinion holds no probative value as 
the entire premise of the opinion is rejected.  Reonal, 5 
Vet. App. at 461.

The Board does find persuasive, however, a September 1998 VA 
C&P examiner opinion with respect to the left hip, right knee 
and low back disabilities.  The Veteran acknowledges that his 
weight, exceeding 300 pounds, has a bearing on his current 
disabilities.  See November 2005 hearing testimony.  Based 
upon physical and X-ray examination, the VA examiner 
diagnosed the Veteran as manifesting slight laxity of the 
right medial and lateral collateral ligaments.  The examiner 
also diagnosed postural low back pain and recurrent low back 
strain due to body habitus.  The examiner explained that the 
Veteran's body habitus played a great part in his joint 
difficulties as far as promulgating his symptoms regardless 
as to etiology.  The examiner stated that the right knee 
condition was not secondary to the left knee condition, as 
the X-ray findings suggested lateral placement of the patella 
which was a structural or developmental variation aggravated 
by hyperextension and valgus.  The examiner was also unable 
to relate the Veteran's low back pain in its present state as 
being secondary to an epidural or the left knee condition.  
The examiner also noted that the etiology of the left hip 
pain remained obscure and unestablished.

A VA C&P examiner in June 2004, based upon physical and X-ray 
examination, found no signs of pathology in the right knee at 
all, and none which could be attributable to the service-
connected left knee and ankle disability.  The examiner 
further found no evidence of pathology in the left hip that 
could be related to the claimed injury in service, supported 
by the fact that the Veteran's allegation of left hip 
dislocation was medically improbable and that X-ray 
examination disclosed no radiographic evidence of trauma to 
the left hip joint.  Furthermore, the VA examiner found "no 
conceivable way" that a diagnosis of neurogenic bladder 
could be related to the claimed in service injury.

Notably, the above-mentioned opinions are supported by 
additional findings, such as Dr. A.K.R.'s February 2001 
assessment that a spinal cord injury was not demonstrated, 
the September 1996 VA examiner assessment that a complete 
left hip subluxation was not probable, and the January 1997 
VA examiner assessment that the alleged left hip popping was 
not associated with the left hip joint.

The Board finds that the September 1998 and June 2004 VA 
examiner opinions provide the most persuasive evidence 
concerning the onset and etiology of the Veteran's claimed 
left hip, back, right knee and incontinence disabilities.  
Notably, these examiners provided opinion based upon physical 
and X-ray examination findings, specifically citing to the 
relevant clinical findings and providing a rationale for the 
basis of their opinions.  These opinions are consistent with 
additional findings of record.

On the other hand, the Board finds that the multiple 
"opinions" which could be construed as supporting the 
claims are relying on a false premise of injury and onset of 
symptoms.  Furthermore, there are no clinical findings at all 
supporting a diagnosis of "spinal cord injury" or any 
definitive cause of the incontinence symptoms.  Similarly, 
the explanation of a possible aggravation of right knee 
disability due to service-connected disability pales in 
comparison to the explanation provided by the VA examiner in 
September 1998, which is more persuasive.  The Board notes 
that the probative value of a medical opinion is lessened 
when a medical opinion does not provide a supporting analysis 
that Board can weigh against contrary opinions.  Stefl, 21 
Vet. App. at 124.

With respect to the claim of compensation under 38 U.S.C.A. 
§ 1151, the Board must first note that the Veteran 
consistently refers to a failed spinal anesthesia which 
occurred during removal of exostosis in December 1991.  The 
records reflect that the surgery involving removal of 
exostosis occurred in December 1991, which was performed 
under general anesthesia with no spinal anesthesia noted.  

However, an unsuccessful spinal anesthesia is noted during an 
August 1991 surgery, related to surgical excision of free 
bodies in the left knee.  Thus, at the outset, the Veteran is 
inaccurately describing the time and date of his alleged 
spinal anesthesia and the claimed onset of incontinence 
problems.

Nonetheless, the August 1991 anesthesia records do reflect 
that an L3-L4 spinal was attempted without success.  Notably, 
the Veteran signed a consent form acknowledging that a 
potential risk involved nerve damage.  However, the issue of 
the consent form is irrelevant as the credible evidence 
demonstrates that the Veteran did not manifest any 
complications of the spinal anesthesia as claimed, and that 
the low back and incontinence problems are credibly shown to 
have first manifested in 1999, which is many years after the 
alleged spinal injury.

For example, the Veteran's post-operative notes in August 
1991 reflected that there were no unusual events or immediate 
post-operative complications, which is completely inapposite 
of the Veteran's description of leaking spinal fluid.  
Additional evidence includes an August 1991 follow up 
consultation which noted the Veteran to have excellent 
results from his surgery, and was silent as to incontinence 
and low back complaints.

The December 1991 VA surgery records do not reflect any 
complaint or observation of low back or incontinence 
problems.  

In fact, the first time the Veteran reported any symptom 
attributable the failed spinal anesthesia was in a statement 
received in December 1997, at which time he refers to sciatic 
neuropathy only.  Again, the Board must note that the six 
year lapse of time between the spinal anesthesia being 
performed in August 1991 and the first complaint of any 
related symptoms provides evidence against this claim.  
Maxson, 230 F.3rd at 1333.

Moreover, the Veteran's December 1997 statement was 
accompanied by another statement wherein he alleged having 
experienced a "near death experience" when falling off a 
10-story building.  

The Board must further note the inconsistency of the 
Veteran's allegations regarding the onset of incontinence.  
The documentary evidence of record first mentions 
incontinence on a January 1999 MRI examination report.  The 
Veteran's subsequent reports to clinicians are consistent 
with the onset of his incontinence problems at this time.  
See January 2001 private psychiatric examination report 
(recent loss of bowel and bladder control); January 2001 
private neurology report (noticing bowel/bladder incontinence 
for past two years).  The Veteran himself, during testimony 
in June 1998, only described constant low back pain as a 
residual of the spinal anesthesia after being specifically 
asked to identify all residuals.

For the reason specified above, the Board rejects in its 
entirety the Veteran's allegations that his spinal anesthesia 
performed by VA resulted in leaking of spinal fluid, or that 
the Veteran experienced acute or chronic symptoms of low back 
pain and incontinence as a result of that procedure.  Rather, 
the Veteran's onset of low back pain was many years latter 
and his incontinence was first demonstrated in 1999.  In sum, 
the whole factual premise for the claims under 38 U.S.C.A. 
§ 1151 is rejected by the Board as not credible, and the 
Board finds no opinion based upon an accurate factual history 
which supports the Veteran's claim.  As such, the claims 
under 38 U.S.C.A. § 1151 are also denied.

In short, the Board has considered the Veteran's claim under 
multiple theories of entitlement, to include direct, 
secondary and presumptive bases as well as under the 
provisions of 38 U.S.C.A. § 1151.  The Veteran is deemed 
competent to describe symptoms and outward manifestations of 
disability but, for the many reasons outlined above, the 
Board finds that the Veteran's allegations are not credible.  
The Board finds that the preponderance of the evidence is 
against service connection/compensation for all of these 
claims.  38 U.S.C.A. § 5107(b).  The evidence is not so 
evenly balanced as to require resolution of doubt in the 
Veteran's favor.  The appeal is denied

SMC based on the loss of use of the left foot

The Veteran claims entitlement to SMC based on the loss of 
use of the left foot.  He currently holds a 30 percent rating 
for recurrent subluxation of the left knee, a 10 percent 
rating for residuals of bony exostosis of the proximal left 
fibula with partial left peroneal neuropathy, and a 20 
percent rating for recurrent left ankle sprains status post 
reconstruction of the lateral ligament with peroneus brevis 
tendon.

The Board finds, by a preponderance of the evidence, that the 
credible lay and medical evidence is not consistent with a 
finding that the Veteran has manifested loss of use of his 
left foot for any time during the appeal period, as defined 
at 38 C.F.R. § 3.350(a)(2)(i). 

The Veteran claims having no functional use of his left lower 
extremity.  However, this allegation is not consistent with 
his private and VA examination reports during the appeal 
period which demonstrate active movement of the left knee and 
left ankle, and primarily a sensory deficit attributable to 
his left peroneal nerve injury.  The Veteran is able to 
effectively ambulate with the use of a cane, as demonstrated 
by the July 2005 independent living assessment, the January 
2006 emergency room records from Jennie Stuart Medical 
Center, and VA clinical records in January and February 2006. 

The Board is aware that the Veteran wears a hinged brace to 
prevent hyperextension but, notably, the VA May 2003, June 
2004 and August 2004 VA C&P examinations, as well as the 
December 2003 private examination report, demonstrate no 
instability upon physical examination.

The Board is also aware of left foot drop which was corrected 
by reconstructive surgery of the left ankle.  However, the 
May 2003 VA C&P examination found no impairment of motor 
strength in normal eversion, inversion, dorsiflexion, plantar 
flexion and EHL motor strength while the December 2003 
private examination report only noted weakness involving the 
left quadriceps and abductor when compared to the right, 
diminished strength in the dorsiflexors of the left foot, and 
diminished flexion and extension of the left ankle.  The left 
ankle demonstrated active movement on all examinations.

Overall, the medical examination reports do not describe the 
Veteran as having loss of use of the left foot, or functional 
use of the left foot.  As demonstrated during the January 
2006 emergency room evaluation, the Veteran was capable of 
self-ambulation even with a claimed injury to the right leg.  
Importantly, that same month, a VA clinician noted the 
Veteran to be self-ambulating "WITH NO NOTED DIFFICULTIES AT 
THIS TIME."  Similarly, a VA clinician in January 2006 noted 
the Veteran to be ambulating the hallways with no difficulty.

The Board is cognizant of the Veteran's allegations of 
multiple falling injuries caused by his left leg disability 
but, as held above, those allegations are not found to be 
credible.  The Board accords greater probative weight to the 
findings by medical examiners with respect to the Veteran's 
ability to use his left foot than it will to the Veteran's 
inconsistent and unreliable assertions.

In sum, the Board finds that the competent medical evidence, 
overall, does not show that the Veteran manifests loss of use 
of the left foot, or functional loss of use of the left foot.  
The preponderance of the evidence is against the claim.  
38 U.S.C.A. § 5107(b).  Therefore, the benefit of the doubt 
doctrine is not applicable and the claim is denied.  Ortiz v. 
Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001).

SMC due to being housebound and/or in need of regular aid and 
attendance

The Veteran also alleges entitlement to SMC based on being 
housebound or in the need of regular aid and attendance.  He 
currently holds a combined 80 percent schedular rating due to 
service-connected major depressive disorder, evaluated as 50 
percent disabling; recurrent left patellar subluxation, 
evaluated as 30 percent disabling; recurrent left ankle 
sprains rated as 20 percent disabling; residuals of bony 
exostosis of the proximal left fibula with left peroneal 
neuropathy, rated as 10 percent disabling; and recurrent 
right ankle sprains, rated as 10 percent disabling.  

In addition, a total rating on the basis of individual 
unemployability due to service-connected disability (TDIU) is 
in effect.

On review of the record, the Board finds that the Veteran 
does not have a service-connected disability rated 100 
percent disabling and additional disabilities rated 60 
percent disabling or higher; he is not confined to his home; 
he is not blind; he is not a patient in a nursing home; and 
he does not need constant help with his daily activities or 
requires protection from the hazards or dangers incident to 
his daily environment.

As reflected above, the Veteran's service-connected 
disabilities do not interfere with his ability to dress or 
undress himself, keep himself ordinarily clean and 
presentable, feed himself, or attend to the wants of nature.  
The Veteran is capable of ambulating with assistance of cane, 
and driving himself.  He reported in January 2006 to be 
independently living in his own rented apartment.  VA C&P 
psychiatric examination found that the Veteran "clearly has 
the capacity to complete activities of daily living."

The Board is aware of the functional limitation described by 
Dr. F.H.  However, this physician refers to non-service 
connected disabilities as contributing to the Veteran's 
functional limitations.  For example, this examiner 
attributed the Veteran's need for a cane to non-service 
connected weak left hip abductors.  In any event, this 
examiner does not specifically state that the Veteran is 
either housebound or requires the assistance of another for 
his activities of daily living.

The Board has also considered the Veteran's statements.  He 
primarily argues that his need for self-catheterization 
establishes his entitlement to SMC.  However, that disability 
is not service-connected (in effect, as this disability has 
been found to be not related to service, he is providing 
evidence against his own claim).  In any event, the Board 
places greater probative value to the findings of the trained 
medical professions which do not show, that for any time 
during the appeal period, the Veteran was either housebound 
or in need of aid and attendance of another, which greatly 
outweighs the Veteran's assertions.  As the preponderance of 
the evidence is against the claim, the benefit of the doubt 
doctrine is not applicable and the claim is denied.  Ortiz v. 
Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001)

The Duty to Notify and the Duty to Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).

Notably, the Veteran initiated some of his claims prior to 
the passage of the VCAA, and has added additional claims 
along the way.  In addition to a multitude of notice letters 
sent to the Veteran, an RO letter dated March 2006 provides 
fully compliant VCAA content notice to the Veteran on all his 
claims (except the theory under 38 U.S.C.A. § 1151).  See 
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  Any timing deficiencies were cured with 
readjudication of the claims in the April 2009 supplemental 
statement of the case (SSOC).  See Mayfield, 444 F.3d 1328 
(Fed. Cir. 2006); Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006).

With respect to the theory of entitlement under 38 U.S.C.A. 
§ 1151, a Board letter dated June 2009 informed the Veteran 
of a procedural irregularity in this case, and provided him 
the criteria for establishing entitlement to compensation 
under 38 U.S.C.A. § 1151.  In June 2009, the Veteran waived 
RO reconsideration of his claim and requested the Board to 
proceed with adjudicating his claim.

Considering the notices provided to the Veteran, the 
contentions advanced by the Veteran on appeal, the medical 
opinions submitted directly by the Veteran and the 
considerable administrative development of this claim (which 
includes multiple VA C&P examinations), the Board finds that 
the totality of the circumstances demonstrates that the 
Veteran and his representative are aware of the evidentiary 
requirements that that a lack of technical compliance of any 
VCAA requirement does not result in any prejudicial harm to 
the Veteran.  See Overton v. Nicholson, 20 Vet. App. 427, 435 
(2006) (finding the Board had erred by relying on various 
post-decisional documents for concluding adequate 38 U.S.C.A. 
§ 5103(a) notice had been provided to the appellant, the 
Court nonetheless determined the evidence established the 
Veteran was afforded a meaningful opportunity to participate 
effectively in the adjudication of his claims, and therefore 
found the error harmless).  See also Shinseki v. Sanders, 129 
S.Ct. 1696 (2009).  Further development will not provide a 
basis to grant any of these claims. 

VA has a duty to assist the Veteran in the development of the 
claims.  This duty includes assisting the Veteran in the 
procurement of STRs and pertinent treatment records and 
providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained private and VA 
clinical records as well as medical and legal documents 
pertaining to an award of disability benefits from the Social 
Security Administration.  The Board is not aware of any 
additional pertinent evidence necessary to decide the claims.

The Board further finds that the evidence of record is 
sufficient to decide these claims, and that additional VA 
examination or medical opinion is not necessary.  The Board 
has had an opportunity to completely review this record.  The 
Veteran has been examined by many VA and private 
professionals and those records are with the claims files.  
Numerous etiology opinions have been reviewed on the multiple 
theories presented.  The Board has determined that the 
Veteran's numerous versions of injury and symptoms are not 
credible, and are against a finding of persistent or 
recurrent symptoms of disability since service or related to 
a spinal anesthesia performed by VA.  

On this record, the Board can find no factual basis for a VA 
examiner to provide any further opinion in this case without 
resorting to speculation and usurping the Board's factual 
determination that the Veteran's assertions are not credible.  
As such, the Board finds no basis to obtain additional 
medical opinion in this case.

Significantly, the Veteran has been provided every reasonable 
opportunity to provide the requisite evidence or ask for VA 
assistance in obtaining such evidence.  The Board finds that 
all evidence necessary to decide these claims has been 
obtained, and that no reasonable possibility exists that any 
further assistance would be capable of further substantiating 
the claims.  Hence, no further notice or assistance to the 
Veteran is required to fulfill VA's duty to assist him in the 
development of the claims.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

ORDER

The claim of entitlement to service connection for a back 
disability, to include as secondary to recurrent left 
patellar subluxation, and/or entitlement to compensation for 
a back disability under the provisions of 38 U.S.C.A. § 1151, 
is denied.

The claim of entitlement to service connection for a right 
knee disability, to include as secondary to recurrent left 
patellar subluxation, is denied.

The claim of entitlement to service connection for a left hip 
disability, to include as secondary to recurrent left 
patellar subluxation, is denied.

The claim of entitlement to service connection for loss of 
bowel control, to include as secondary to recurrent left 
patellar subluxation, and/or entitlement to compensation for 
loss of bowel control under the provisions of 38 U.S.C.A. 
§ 1151, is denied.

The claim of entitlement to service connection for loss of 
bladder control, to include as secondary to recurrent left 
patellar subluxation, and/or entitlement to compensation for 
loss of bladder control under the provisions of 38 U.S.C.A. 
§ 1151, is denied.

The claim of entitlement to SMC based on the loss of use of 
the left foot is denied.

The claim of entitlement to SMC due to being housebound 
and/or in need of regular aid and attendance is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


